Opinion issued December 22, 2015




                                   In The

                          Court of Appeals
                                   For The

                       First District of Texas
                         ————————————
                          NO. 01-15-00583-CV
                        ———————————
         THE HONORABLE MARK HENRY, COUNTY JUDGE
               OF GALVESTON COUNTY, Appellant
                            V.
  THE HONORABLE LONNIE COX, JUDGE OF THE 56TH DISTRICT
          COURT OF GALVESTON COUNTY, Appellee


                 On Appeal from the 56th District Court
                       Galveston County, Texas
                   Trial Court Case No. 15-CV-0583
                                  OPINION

      In this interlocutory appeal,1 appellant, the Honorable Mark Henry, County

Judge of Galveston County, challenges the district court’s2 order granting appellee,

the Honorable Lonnie Cox, Judge of the 56th District Court and Local

Administrative Judge of Galveston County, a temporary injunction suspending the

termination of the employment of Bonita Quiroga, the Galveston County Director

of Judicial Administration, directing the reinstatement of her employment, and

enjoining Henry and “his agents, servants, and representatives, and those acting in

concert with him,” from taking action against Quiroga, her department, and her staff.

In four issues, Henry contends that the “temporary injunction order has become moot

on appeal,” the district court lacked subject-matter jurisdiction to grant the

temporary injunction, the district court “did not validly exercise its supervisory

jurisdiction” in granting the temporary injunction, and the temporary injunction is

otherwise invalid.

      We affirm.

                                   Background

      In his amended petition, Judge Cox alleges that in 2000, the judges of the

Galveston County District Courts and County Courts at Law “selected” Quiroga as



1
      See TEX. CIV. PRAC. & REM. CODE ANN. § 51.014(a)(4) (Vernon Supp. 2015).
2
      The Honorable Sharolyn Wood, sitting by assignment.
                                         2
Director of Judicial Administration (“DJA”) and the Galveston County

Commissioners Court approved their selection. Although her DJA duties were

“overwhelmingly judicial in nature,” Quiroga also performed certain duties for the

county judge and commissioners.

      Fourteen years later, on July 24, 2014, Judge Henry, who had taken office in

2011, purported to unilaterally terminate Quiroga’s employment as DJA. In the

months that followed, certain Galveston County District Court Judges, County Court

at Law Judges, and a Probate Court Judge (collectively, “the judges”),3 speaking

through Judge Cox, the Local Administrative Judge, endeavored to reinstate Quiroga

to her position. At Cox’s request, the Office of Court Administration of the State of

Texas (“OCA”) sought an opinion in the matter from the Office of the Attorney

General of the State of Texas (“OAG”).

      In August 2014, Peri Bluemer, Chief Human Resources Officer for Galveston

County, acting at Judge Henry’s direction, publicly posted Quiroga’s position to




3
      The Honorable Lonnie Cox, Judge of the 56th District Court and Local
      Administrative Judge; the Honorable Kelly Neves, Judge of the 10th District Court;
      the Honorable John Ellisor, Judge of the 122nd District Court; the Honorable Anne
      B. Darring, Judge of the 306th District Court; the Honorable Michelle Slaughter,
      Judge of the 405th District Court; the Honorable Jack D. Ewing, Jr., Judge of the
      County Court at Law No. 3; the Honorable Barbara Roberts, Judge of the County
      Court at Law No. 2; and the Honorable Kimberly Sullivan, Judge of the Galveston
      County Probate Court.
                                           3
solicit applications, conducted telephone interviews with candidates, and began

scheduling interviews with the three “finalists.”

      On September 24, 2014, the day that Bluemer had scheduled final interviews

to begin, Judge Cox issued an order directing that Judge Henry and the

commissioners cease searching for a replacement for Quiroga. Cox concluded that

Henry’s termination of Quiroga’s employment as DJA was “void” because the

judges, not Henry and the commissioners, had the authority to appoint and terminate

the employment of court personnel; Henry’s termination of Quiroga’s employment

and his proposed selection of a replacement violated the Separation of Powers

Provision of the Texas Constitution4 and infringed on the inherent powers of the

Galveston County Judiciary; and Henry’s actions constituted an illegal attempt to

influence the appointment of a person to a position authorized by the commissioners

court for the department of another district, county or precinct officer in the county.5

      Days later, Judge Henry filed in this Court a petition for a writ of mandamus,

requesting that this Court vacate Judge Cox’s order. After Henry notified the OAG

of the filing of his mandamus petition, it declined to issue an opinion on the issue of

Henry’s purported termination of the employment of Quiroga. And after this Court




4
      See TEX. CONST. art. II, § 1.
5
      See TEX. LOCAL GOV’T CODE ANN. § 151.004 (Vernon 2008).
                                           4
denied Henry mandamus relief, he filed a petition for a writ of mandamus in the

Texas Supreme Court, which also denied him relief.

      Subsequently, OCA crafted a proposed compromise for the judges to submit

to Judge Henry and the commissioners. Under the proposed compromise, two

separate positions would be created:      (1) “Director of Court Administration”

(“DCA”) and (2) a “public safety position.” Judge Henry and the commissioners

requested that the judges submit a supplemental proposal regarding the salary for the

newly proposed DCA position.         On May 12, 2015, the judges attended a

“compromise meeting workshop,” at which they submitted their recommendation

that the newly proposed DCA position encompass certain duties and have an annual

salary of no less than $85,000 and no more than $120,000.

      On May 29, 2015, after Judge Henry and the commissioners had not acted,

the judges issued an order, concluding that it was “in the best interest of the Court

system and the citizens of Galveston County to reinstate the position of Justice

Administrator,” which was to be filled by Quiroga, effective June 8, 2015. And

Judge Cox issued an order to “carry out the reinstatement of Quiroga,” directing

Henry to provide her with a key to her office, a personal computer with employee

email access, and an office telephone. Cox further ordered that Henry direct “Human

Resources to allow [Quiroga] to complete all paperwork necessary for her to be




                                         5
reinstated as a full time employee” and the “Treasurer to reinstate and pay

[Quiroga].”

      However, when Quiroga, accompanied by some of the judges and Galveston

County Sheriff H. Trochessett, arrived at the Galveston County Justice Center on the

morning of June 8, 2015, they found that the lock on Quiroga’s office door had been

changed. After the Sheriff used his own key to admit Quiroga to her office, she

discovered that her personal computer and telephone had been removed.

      The next day, Quiroga arrived at the Justice Center to find that, once again,

the lock on her office door had been changed and she had been locked out. After

Judge Cox arranged for her to work on her personal computer in an empty office

space, Judge Henry scheduled a meeting with the commissioners court to discuss the

“[a]uthority of county and [d]istrict [c]ourt judges to appoint administrative

employees” and the filing of litigation against the judges and a judicial-conduct

complaint against Cox.

      Also on June 9, 2015, Judge Cox filed in the 405th District Court of Galveston

County his original petition in the instant case, seeking injunctive relief. The district

court subsequently granted a temporary restraining order, prohibiting Judge Henry

and “all acting in concert with [him]” from taking any official action on the agenda

posted for the special meeting of June 9, 2015. In response, Henry tabled matters in

the commissioners court until June 13, 2015. And, at a June 13, 2015 “special


                                           6
meeting,” Henry and the commissioners “authorized” a reduction in the salary for

Quiroga’s position from $113,000 to $63,695. Even though, as noted by Cox, Henry

and the commissioners, by comparison, had previously authorized a salary of

$65,000 for a candidate who had been appointed to perform just “one” of Quiroga’s

former duties.

      In his amended petition, Cox sought temporary and permanent injunctive

relief and a declaration that the “purported firing of [Quiroga] on July 24, 2014 was

void and is void at the present time”; “subsequent purported changes to the salary

scale and administrative organization of the Galveston County Department of Justice

Administration” are “void”; and Quiroga’s salary is “as of the date of final judgment

the same rate . . . as was applicable on July 23, 2014.”

      In making his request for a temporary injunction, Judge Cox asked the district

court to preserve the “last, actual, peaceable noncontested status that preceded the

controversy.” He asserted that Judge Henry’s actions were causing harm to the

Galveston County district and county courts, and he argued that the harm is

“imminent and ongoing” because Henry was continuing to “reassign” department

employees. Cox further sought “to invoke statutory rights of non-interference”6;

“enforcement of constitutional rights and powers under the inherent power of courts




6
      See TEX. LOC. GOV’T CODE ANN. § 151.004.

                                          7
to demand and receive adequate funding, personnel, and facilities”7; and to “enforce

the separation of powers” and “supervisory control” of district courts over Henry

and the commissioners court.8 And he requested an order enjoining “Henry and all

those acting in concert with him” from:

      1.     Taking any action on the agenda items Nos. [enumerated], posted
             for the special meeting of June 9, 2015 and June 13, 2015, or any
             future action concerning those items[.]
      2.     Barring entrance by [Quiroga] to that portion of the Galveston
             County Justice Center previously occupied by her as [DJA.]
      3.     Preventing or impeding in any way the provision of computer
             services to [Quiroga] . . . [.]
      4.     Instructing any employee of Galveston County to disregard any
             directive, instruction, or request of [Quiroga] relating to the
             administration . . . [.]
      5.     Appointing or employing any person other than [Quiroga] to
             perform the duties of specified above as the job description of
             the [DJA.]
      ....
      7.     Employing or authorizing any person to fill the duties of the posts
             purportedly created and pertaining to justice administration in
             the meeting of June 13, 2015.
      8.     Reassigning or relocating any employee who occupies a position
             or duties which, as of July 23, 2014, reported to [Quiroga] as
             [DJA], including but not limited to . . . Gracia, and Deputy Clint
             Purcell.




7
      See Mays v. Fifth Court of Appeals, 755 S.W.2d 78, 79 (Tex. 1988); Vondy v.
      Comm’r’s Court of Uvalde Cty., 620 S.W.2d 104, 109–10 (Tex. 1981).
8
      See TEX. CONST. art. II, § 1, art. V, § 8.
                                             8
      In his brief, filed in opposition to Judge Cox’s request for a temporary

injunction, Judge Henry contended that Cox was seeking, “by way of temporary

injunction,” the “very remedy (on many of the same grounds)” that Quiroga seeks

“in her earlier filed lawsuit.”9 He asserted that if the district court granted Cox the

temporary injunction, it would be awarding Quiroga the ultimate relief that she

seeks, i.e., reinstatement of her employment. Henry further argued that Cox’s

lawsuit is moot because the commissioners court had already “abolished” Quiroga’s

DJA position and, by order issued June 13, 2015, approved the judges’ application

to appoint Quiroga to a new “court administrator position.” And he argued that Cox

could not invoke the judges’ statutory right of non-interference because “Quiroga

was never appointed to her position as Director” pursuant to statute.10

      At the temporary-injunction hearing, the district court admitted into evidence

copies of a 1995 commissioners court meeting agenda and minutes, which included

“authorizing the employment of a Professional Services Director and Justice

Administration Director submitted by the County Judge”; a May 1, 2000 letter from

the Honorable David E. Garner, Judge of the 10th District Court of Galveston

County, to then Galveston County Judge Jim Yarborough; and a May 8, 2000

commissioner’s court agenda.


9
      Bonnie Quiroga v. Galveston Cty., Tex., No. 14-CV-1289 (212th Dist. Ct.,
      Galveston Cty., Tex., filed Dec. 9, 2014).
10
      See TEX. LOC. GOV’T CODE ANN. § 151.004.
                                          9
         The minutes of the April 13, 1995 “Special Called Session” of the

commissioners court reflects that the then commissioners court voted to appoint Ed

Wells, who was then “employed as Court Administrator for the District Courts of

Galveston County,” to “the Director of Justice Administration.” The commissioners

agreed that “[t]he duties of the position will include continuing helping the District

Courts Administration, but also broadening that responsibility to the County Courts

at Law and also the current Justices of the Peace throughout the county.” The

minutes do not reflect that Wells was to perform any duties for the commissioners

court.

         After Wells had subsequently resigned his position, Judge Garner, the Local

Administrative Judge, acting on behalf of three district court judges, two county

court at law judges, and a probate judge, submitted to then County Judge

Yarborough a May 1, 2000 letter, stating that “after careful consideration of the

applications for the position of Director of Justice Administration for Galveston

County,” the Galveston County judges collectively recommended that Bonnie

Quiroga be appointed to fill the vacancy. They further requested that the “matter be

placed on the [commissioners court’s] agenda for action.” And the May 8, 2000

commissioners court agenda includes “Consideration of appointment of Director of

Justice Administration submitted by the Administrative Law Judge.”                The

commissioners court subsequently ratified Quiroga’s appointment.


                                          10
      The district court also admitted into evidence a 2005 “Job Description

Certification,” signed by Quiroga, and various excerpts of “Program Budget[s]”

from fiscal years 2004 and 2009 through 2012. The excerpts contain, for each year,

an organizational chart, which shows the “commissioners court” in a position over

the department of “Justice Administration,” but includes in a position below the

department only the duties of “Court Collections,” “Justice of Peace Task Force,”

“Law Library,” and “Pre-Trial Release.” The 2005 “Job Description Certification”

reflects that Quiroga reported to the “County Judge.” However, the “Position

Summary,” contained in the description, states that she “manages, coordinates,

directs, and plans the operations and activities of all courts.” And it lists her

“Essential Functions” as follows:

           Oversees the Texas Fair Defense Act-Galveston County Plan to
            ensure compliance with all procedures.
           Prepares and presents monthly activity and status reports, as
            requested or required.
           Provides on-call assistance to judiciary, county jail, and related
            county departments.
           Develops, implements, and oversees collection procedures for
            the county courts.
           Coordinates and schedules courtroom security.
           Plans, schedules, and implements requests by visiting judges,
            including courtroom space, lodging, and travel.
           Audits and processes claims for payment of indigent
            representation.
           Manages caseloads; develops and implements more efficient
            procedures for processing dockets and caseflow.
                                        11
           Determines eligibility of attorneys to serve under the Texas Fair
            Defense Act-Galveston County Plan.
           Maintains statistical data and records on caseflow and case
            management.
           Develops and implements automated documents for use by the
            court.
           Provides for the comfort, convenience, and security of jurors.
           Develops and maintains court calendar.
           Plans and assigns space for court hearings and court-related
            services.
           Assists in the preparation, review, and implementation of
            legislation affecting the courts and related county departments.
           Assesses and analyzes the court’s current and future technology
            needs.
           Plans and coordinates training for court employees.
           Inspects property in court, arranging for maintenance, repairs,
            and replacement as necessary.
           Directs the administrative operations of the Justice
            Administration Department, including development of all
            department and court budgets, audit and approval of department
            expenditures and payroll, supervision and discipline of
            employees, and related duties.
           Performs other related duties as assigned.

      Judge Henry testified that he took office as Galveston County Judge on

January 1, 2011 and is a member of the commissioners court.11 From 2000 to July

24, 2014, Quiroga was the DJA and reported to the county judge and the

commissioners court. He explained that “because it became convenient over time,”


11
      The County Judge is the “presiding officer” of the County Commissioners Court.
      TEX. CONST. art. V, § 18(b).
                                        12
the DJA position had both judicial and non-judicial responsibilities. Henry admitted

that on July 24, 2014, he terminated Quiroga’s employment solely on his own

initiative as county judge, and not on behalf of the commissioners court. Although

he had discussed terminating Quiroga’s employment with one of the other

commissioners, he did not raise the matter at a commissioners court meeting, nor did

he confer with the judges before terminating her employment. Henry also conceded

that neither he nor the commissioners court had given Quiroga any prior job-

performance reviews, nor had there been any documented dissatisfaction with her

job performance. However, he opined that it was “in the public’s best interest” to

amend the 2015 fiscal-year budget and restructure and reorganize certain County

departments. He noted that after he had terminated Quiroga’s employment, “it was

important to have that role filled,” and he assigned Bluemer to “spearhead[]” the

effort.

          Judge Henry further testified that for “months” after he had terminated

Quiroga’s employment, he and the judges had discussed the “possible mechanism

by which [they] could appoint personnel.” And the judges “agreed” that the county

law library, building facilities, personal bonds, and collections were “exclusively in

the domain” of the commissioners court. In May 2015, after the judges submitted

an application to the commissioners court seeking a “pay grade” for the new position

of DCA in the range of $85,000 to $120,000, Henry assigned his chief of staff, Tyler


                                         13
Drummond, to “find internal and external comparable[]” positions.       Based on

Drummond’s research, Henry and the commissioners court set an annual salary for

the new DCA position at $63,695. And the district court admitted into evidence a

June 9, 2015 commissioners court order, which shows that they set the salary range

for the new DCA position at $57,705 to $63,695.

      Although the commissioners court had, prior to Judge Henry’s purported

termination of Quiroga’s employment, approved her DJA salary of $113,000, it cut

the salary for the new DCA position by $49,305 because, as per Henry, “all” the

commissioners court “functions” were removed. He claimed that the new DCA

position would have “approximately 25 percent of the responsibility that the old

[DJA] position had,” based on the number of people reporting to the new DCA,

although the number of judges to whom the DCA would report was not considered,

nor was the gravity and time commitment of one duty over another. Henry noted

that the “Pre-Trial Release Department” had been renamed the “Personal Bond

Office.” And he had hired one of the September 2014 candidates at an annual salary

of $65,000 to perform pre-trial bond requests.

      Drummond testified that Judge Henry, in May 2015, asked him to assist in

determining the salary range for the new DCA position. He explained that he based

his research on the job description that the judges had submitted in their May 12,

2015 application. And he noted that the commissioners court duties removed from


                                        14
the new DCA position included the law library, personal bond office, building

facilities, and collections, which together had constituted a “significant portion” of

the duties of the DJA. In arriving at his salary recommendation for the new DCA

position, Drummond utilized various online resources and census data from

Galveston and Cameron counties, and he contacted three of the counties listed in the

judges’ salary survey, as well as others.         He presented his findings to the

commissioners court, and he drafted portions of their June 9, 2015 order setting the

salary range for the new DCA position.

      Drummond explained that he graduated from Vermont Law School in 2012

and does not hold a Texas law license, has prior experience working for the Vermont

Legislature, and took a statistics class and several economics classes in college.

Drummond admitted that, in determining salary ranges for Galveston County

positions, he does not apply any methodology that is generally accepted by counties

in setting such salary ranges.12


12
      During cross-examination, the following discussion took place:

      THE COURT:            I’m sitting here listening to this gentleman’s expert
                            testimony with absolutely no Daubert foundation at
                            all. I have no idea if this man—I know he has a law
                            degree, but he’s never passed a Bar exam. He’s never
                            practiced in a court. He’s never worked in a court. I
                            haven’t heard anything yet that has told me that this
                            gentleman has any concept of how a court works, how
                            court administration works, or how the laws of Texas
                            impact on Judges requiring to do their job. . . . If he
                            has knowledge, if he studied, if he knows the laws,
                                          15
      Bluemer testified that in early August 2014, Judge Henry “asked” her “to find

candidates for [Quiroga’s] position as it stood, Director of Justice Administration.”

After she publicly posted the position, “probably a hundred, maybe 150” people

applied for the job. Bluemer selected the “10 to 15” candidates who “fit the role.”

She then conducted telephone interviews, narrowed the field to “four,” and set up

interviews with Henry and Ryan Dennard, Galveston County Commissioner,


                           and he has by training, experience, or background any
                           expertise to provide testimony on this, let me hear it.
                           If not, let’s move on.
                           ....
                           And if he’s saying that he has done a study that
                           complies with any methodology that makes this a
                           valid study, other than picking out the information he
                           wanted in his presentation, I’d be glad to hear his
                           qualifications on being able to do that. I’ve heard he
                           had statistics. I heard he had economics, but I’m an
                           economics major. Okay? So let’s prove him up, or
                           let’s move on. . . .
      [Defense Counsel]:   Mr. Drummond, what experience do you have with
                           regard to reviewing salaries, in general, doing salary
                           analysis?
      [Drummond]:          I assisted the County—actually, took the lead on
                           hiring our Chief Information Officer, Chief Human
                           Resources Officer, our Chief Financial Officer, all of
                           which were country searches, nationwide searches.
      [Defense Counsel]:   In each of those job searches, in determining the
                           salaries, did you use [a] methodology that is generally
                           accepted by Counties in trying to determine salary
                           ranges for those individuals?
      ....
      [Drummond]:          No.


                                         16
Precinct One. Ultimately, Henry and Dennard chose three “final” candidates, none

of whom had experience in court administration. One candidate “had formerly been

an attorney” and “had a very passionate story to tell about his [previous] drug

addiction.” Bluemer noted, however, that he “had a very strong passion for the

judicial system” and “knew some of our players.” She also noted that “two members

of the [district attorney’s] office” had applied for the position, but were eliminated

as “way underqualified.” And a former Galveston County judge had applied, but

did not “make the cut” for “the final three.” On cross-examination, Bluemer

admitted that she was not familiar with the court system and had no previous

experience working in a courthouse or with any court administrators.

      Judge Cox testified that up until July 2014, his and Quiroga’s offices were

located one floor apart at the Justice Center, he “saw her almost every day,” and they

“talk[ed] all the time.” And he testified at length about her many essential duties to

the judges in Galveston County. For instance, Quiroga “did the budget for all of the

Courts, except the Probate Court; and she did the budget for the Department of

Justice Administration.”     And she was “instrumental” in developing, and

“responsible” for administering, the judiciary’s “Fair Defense Plan,” which provides

counsel to indigent parties. A significant portion of her duties also involved the

provision of interpreters. Noting that he was not warned prior to the termination of

her employment, Cox chronicled the events, as outlined in his amended petition,


                                         17
surrounding Judge Henry’s lock-out of Quiroga from her office, removal of her

personal computer and telephone, “filing [of] criminal trespass warnings or notices”

against her, and attempts to conduct interviews for her replacement.

      Judge Cox explained that after he went to OCA for assistance with a

compromise, the judges submitted a proposal to the commissioners court. And the

district court admitted into evidence the May 12, 2015 application submitted by the

“Administrative Judges of the Galveston County District Courts, County Courts at

Law, and Probate Court” to the commissioners, requesting approval to hire a

“Director of Court Administration” with an annual salary range of $85,000 to

$120,000. The judges’ application includes a job description and a “Salary Survey,”

which provides the salary ranges, varying from a low of $45,894 to a high of

$149,488, for court administrators in Bexar, Collin, Dallas, Denton, Tarrant, and

Williamson counties. The survey also indicates the number of courts to which each

administrator reports. Judge Cox noted that the court administrators in Lubbock and

Montgomery counties have annual salaries of $110,000 and $100,000, respectively.

      Judge Cox further testified that at the May 12, 2015 workshop, Judge Henry

expressly stated that “he would never pay” the new DCA in the judges’ requested

salary range of $85,000 to $120,000.      The judges, who had not had a court

administrator since the purported termination of Quiroga’s employment ten months

earlier, then began their attempt to reinstate her. Cox explained that although the


                                        18
revised job description for the new DCA position does have fewer job duties with

fewer employees reporting to the director, the proposed salary range of $57,705 to

$63,695, based on his experience, is “ridiculously low.”

      Commissioner Dennard testified that although “[t]he judges were the primary

customer of the Department of Justice Administration,” statutory amendments in

2005 and 2011 require that “Personal Bond, Building Security, Collections, and the

Law Library” be supervised by the commissioners court.

      After the hearing, the district court issued its temporary injunction order,

finding, in pertinent part, as follows:

             [Judge Henry] intentionally interfered with the independence of
      the Galveston County judiciary and the ability of the Galveston County
      judiciary to perform its judicial functions. . . .
             ....
             Galveston County created an administrative department to serve
      the administrative needs of its courts and to assist county government
      in court related projects. Fourteen years ago, the judges selected Bonnie
      Quiroga as the second director of Judicial Administration, and such
      selection was approved by the Commissioner’s Court. The testimony
      was that Ms. Quiroga had been employed by Galveston County for
      thirty years at the time [her employment] was terminated by [Henry] on
      July 24, 2014, so [she] was well known by the other employees and
      elected officials.
             The director of th[e] hybrid judicial-governmental administrative
      department, called Justice Administration, reported to the County Judge
      for the county government related duties and to the local Administrative
      Judge for the judicial administrative duties. The principal duties of
      Justice Administration are judicial administration. This department
      had a Director and other employees supervised by the Director. Offices
      for Judicial Administration are located in proximity to the Galveston
      County courts in the Galveston Justice Center. The other employees’
                                          19
duties are judicial in nature. The Director reported daily to the local
Administrative Judge. The Director also reported to the County Judge
for the government related projects.
       On July 24, 2014, [Henry] terminated the employment of the
Director of Judicial Administration from both her governmental related
responsibilities as well as her duties to the Galveston County judiciary.
[Henry] did not consult with the judiciary, nor did he advise the
judiciary that he intended to terminate the Director of Judicial
Administration’s duties performed for the Galveston County Courts.
[Cox] disputes that grounds existed to terminate [Quiroga’s
employment].
       ....
       . . . . [Henry] placed his HR employee Peri Bluemer in charge of
choosing the replacement [DCA]. In her testimony, Ms. Bluemer
demonstrated a lack of knowledge about courts, administrative duties
of the court, and the nature of trust and confidence necessary in any
person holding this sensitive court position.
       . . . [Bluemer] used standards she designed to limit the
consideration to only three applicants, eliminating applicants familiar
with the Galveston County courts and attorneys in good standing with
the State Bar, while including a wholly unacceptable applicant who
could not meet the standards of integrity necessary in such a sensitive
position due to addiction to drugs and whose law license had been
suspended by the State Bar.
       ....
       The Court finds this qualification and interview process was
designed to orchestrate the selection of the replacement administrator
for the courts without . . . the advice or consent of the judiciary. . . .
       The Court finds that . . . [Henry] abandoned his plan to force a
hand-picked candidate as the judiciary’s chief administrative officer,
yet, used the ability to set the salary for the new position at a sufficiently
low salary to continue to control the hiring process.
       ....
      [Henry’s] staff member Tyler Drummond was assigned to
determine the salary for the new judicial administrator. Mr. Drummond
graduated from a Vermont law school two years ago and did not

                                     20
     demonstrate knowledge about courts, administrative duties of the
     courts, and court administrators. He had prior experience working for
     the Vermont legislature.
           . . . [Drummond] performed his salary search without including
     the salaries from other area counties and without input from the
     Galveston judiciary, or the judiciary in any of his comparative counties.
           ....
           . . . [And he] used standards he designed without sufficient
     expertise to establish an appropriate salary range for such a position.
           . . . [Drummond’s] salary survey process was arbitrary and
     designed to orchestrate the salary of the replacement administrator for
     the courts at the lowest possible level, improperly undermining the
     independence of the judiciary.
           ....
            [And] Henry’s attempts to force his will as to employment of the
     judicial administrator included the attempt to intimidate the Galveston
     judges by including filing complaints with the Judicial Conduct
     Commission as part of the Agenda for June 9 and June 13
     Commissioner’s Court meetings.
            The Court finds that [Cox] has demonstrated irreparable injury if
     a temporary injunction is not issued as shown by the conduct of
     [Henry,] who attempted to stymie the effort of the judges to restore a
     judicial administrator by holding an emergency Commissioner’s Court
     meeting on June 13, 2015, to create a new judicial administrator
     position at the salary level [Henry] knew was at a salary level the
     judiciary considered arbitrarily low to attract a suitable candidate.

(Emphasis added.)

     The district court concluded, in pertinent part, as follows:

     •     [Cox] has the probable right to recover relief in his suit that
           [Henry] may not eliminate and attempt to control the
           replacement of the administrator for the courts in Galveston
           County and, then, manipulate employment terms and applicants
           to replace the administrator position to eliminate suitable
           applicants;

                                        21
        •     [Cox] and the courts of Galveston County are irreparably injured
              by the acts committed by [Henry], and will be irreparably
              injured by further acts, to interfere with the administrative ability
              of the courts to perform their judicial functions;
        •     the last peaceable status quo should be restored pending final trial
              in the case; and,
        •     if not enjoined, [Henry] will continue to deny administrative
              support for the Galveston County courts, further interfering with
              the independence of the Galveston County judiciary and the
              ability of the Galveston County judiciary to perform its judicial
              functions.

(Emphasis added.)

        Based on its findings and conclusions, the district court ordered Judge Henry,

and “his agents, servants, and representatives, and all those acting in concert with

him”:

        [to] restore the employment of the Justice Administration Director
        [Quiroga] as an employee of Galveston County, under the same terms,
        judicial administrative organization, and salary scale of employment,
        as employed on July 23, 2014, to perform all administrative duties
        serving the courts of Galveston County as performed on July 23, 2014,
        which employment shall be supervised by the Galveston County local
        Administrative Judge. . . .
        . . . [And] perform all necessary actions to carry out the reinstatement
        of [Quiroga] to her position as Galveston County Justice Administrator,
        including, but not limited to:
        a.    issuing to [her] a key to her office in the Justice Center;
        b.    directing IT to provide a computer and access to Galveston
              County Employee e-mail and other systems necessary for the
              performance of her job duties;
        c.    providing [her] with a phone for her office;




                                           22
      d.     directing Human Resources to allow [her] to complete all
             paperwork for her to be reinstated, effective June 8, 2015, as a
             full time employee; and
      e.     directing the Treasurer to reinstate [her], effective June 8, 2015,
             and pay . . . [her] her same salary as was paid prior to July 24,
             2014.
The district court further enjoined Henry, “his agents, servants, and representatives,

and all those acting in concert with him,” from:

      1.     Taking any action on the matters:
             (a)    relating to [the] application by county and district court
                    judges for authority to appoint administrative employees
                    for the courts other than in compliance with this temporary
                    injunction;
             (b)    relating to justice administration other than in compliance
                    with this temporary injunction;
             (c)    relating to Galveston County staff and agents regarding
                    [Quiroga] other than in compliance with this temporary
                    injunction;
             (d)    relating to Galveston County facilities used by Galveston
                    County courts, court staff, and administrative staff other
                    than in compliance with this temporary injunction; and
             (e)    relating to applications to appoint court administrative
                    employees other than in compliance with this temporary
                    injunction.
             ....

      2.     Barring entrance to the Galveston County Justice Center by
             Justice Administration personnel, including [Quiroga].
      3.     Preventing or impeding in any way the provision of, and the use
             of, county equipment and furnishings necessary to Justice
             Administration personnel, including [Quiroga], to perform their
             administrative duties.
      4.     Instructing any Galveston County employees to disregard
             directives, instructions, or requests of Justice Administration,

                                          23
              including [Quiroga], to perform the duties of Justice
              Administration.
       5.     Appointing or employing any person other than [Quiroga] to
              perform the duties of [DJA] as directed by [Cox].
       6.     Reassigning or relocating any employee who was an employee
              of Justice Administration on July 23, 2014, including but not
              limited to [Quiroga], Monica Gracia, and Deputy Clint Purcell.
       7.     Taking any action to prevent or impede access by Justice
              Administration personnel, including [Quiroga], Monica Gracia,
              and Deputy Clint Purcell, to the offices occupied by Justice
              Administration on July 23, 2014.

The district court also ordered that Henry “his agents, servants, and representatives,

and all those acting in concert with him,”

       restore Justice Administration under the same terms, judicial
       administrative organization, and salary scale of employment as existed
       on July 23, 2014, so that Justice Administration may perform all
       administrative duties serving the courts of Galveston County as
       performed on July 23, 2014, which duties shall be supervised by the
       Galveston County Administrative Judge.

(Emphasis added.) And it ordered that Henry “immediately provide written notice”

of the court’s order to each of the commissioners and all County “Department

Heads” and employees under the supervision of the commissioner’s court. The

district court further noted that its temporary injunction did not include Quiroga

“performing any duties relating to the law library, pretrial, or recovering costs.” And

it set the case for trial and set a bond.



                                 Standard of Review

                                            24
      The sole issue in a temporary injunction proceeding is whether the applicant

may preserve the status quo of the litigation’s subject matter pending trial on the

merits. Butnaru v. Ford Motor Co., 84 S.W.3d 198, 204 (Tex. 2002). The “status

quo” is defined as “the last, actual, peaceable, noncontested status which preceded

the pending controversy.” In re Newton, 146 S.W.3d 648, 651 (Tex. 2004).

      To obtain a temporary injunction, an applicant is not required to establish that

he will prevail upon a final trial on the merits, but must plead and prove (1) a cause

of action against the defendant, (2) a probable right to the relief sought, and (3) a

probable, imminent, and irreparable injury in the interim. Butnaru, 84 S.W.3d at

204; Occidental Chem. Corp. v. ETC NGL Transp., LLC, 425 S.W.3d 354, 363 (Tex.

App.—Houston [1st Dist.] 2011, pet. dism’d). An irreparable injury is shown if

there is no adequate remedy at law, i.e., the applicant cannot be adequately

compensated in damages or damages cannot be measured by any certain pecuniary

standard. Butnaru, 84 S.W.3d at 204.

      We review the district court’s order granting the temporary injunction for a

clear abuse of discretion. Walling v. Metcalfe, 863 S.W.2d 56, 58 (Tex. 1993);

Occidental Chem. Corp., 425 S.W.3d at 363. Accordingly, we will not reverse the

district court’s order unless it is “so arbitrary as to exceed the bounds of reasonable

discretion.” Butnaru, 84 S.W.3d at 211; Occidental Chem. Corp., 425 S.W.3d at

363. The scope of our review is limited to the validity of the temporary injunction


                                          25
order; we do not review the merits of the underlying case. Walling, 863 S.W.2d at

58; INEOS Grp. Ltd. v. Chevron Phillips Chem. Co., 312 S.W.3d 843, 848 (Tex.

App.–Houston [1st Dist.] 2009, no pet.).

      We review the evidence in the light most favorable to the district court’s

ruling, drawing all legitimate inferences from the evidence, and deferring to the

district court’s resolution of conflicting evidence. INEOS Grp. Ltd., 312 S.W.3d at

848. A court abuses its discretion if it misapplies the law to established facts. Id.

An abuse of discretion does not occur as long as there is some evidence that

reasonably supports the court’s decision. Butnaru, 84 S.W.3d at 211.

                  The Inherent Powers of the Texas Judiciary

      At the outset, it must be noted that at the core of Judge Cox and the judges’

complaints against Judge Henry, and, thus, the resolution of most of the issues

presented by Henry in his appeal of the district court’s temporary injunction, is the

fundamental constitutional principle that the Texas Judiciary, as a separate, equal,

and independent branch of government, has certain well-established inherent

powers.

      Texas courts “derive” their existence and “judicial power directly” from the

Texas Constitution. Mays v. Fifth Court of Appeals, 755 S.W.2d 78, 80 (Tex. 1988)

(Spears, J., concurring) (citing TEX. CONST. art. V, § 1); see also Vondy v. Comm’r’s

Court of Uvalde Cty., 620 S.W.2d 104, 109–10 (Tex. 1981); Eichelberger v.


                                           26
Eichelberger, 582 S.W.2d 395, 398–99 (Tex. 1979). Indeed, the “judicial power”

of Texas is “vested” in our constitutionally established courts, which constitute and

operate as a separate and equal branch of government. TEX. CONST. art. II, §1; id.

art. V, § 1.

       Moreover, the Texas Constitution, unlike the United States Constitution,

contains a specific, strongly-worded provision, entitled “The Powers of

Government,” which mandates a strict separation of powers among the state’s

Legislative, Executive, and Judicial Departments. See TEX. CONST. art. II, § 1. And

the drafters of the Texas Constitution thought the provision so important that they

placed it in article II, ahead of the separate articles establishing the Legislative,

Executive, and Judicial Departments of the state’s government. See id. arts. III, IV,

V. Only the Texas Bill of Rights, contained in article I of the Constitution, precedes

the Separation of Powers Provision in prominence of place. See id. art. I, §§ 1–34.

The provision expressly states:

       The powers of the Government of the State of Texas shall be divided
       into three distinct departments, each of which shall be confided to a
       separate body of magistracy, to wit: Those which are Legislative to
       one; those which are Executive to another[;] and those which are
       Judicial to another; and no person, or collection of persons, being of
       one of these departments, shall exercise any power properly attached
       to either of the others, except in the instances herein expressly
       permitted.

Id. art. II, § 1 (emphasis added).



                                         27
      The judicial power of the state is divided among the various constitutionally

established courts “by means of express grants of jurisdiction contained in the

constitution and statutes.” Eichelberger, 582 S.W.2d at 398. In addition to these

express grants of judicial power, courts have “inherent” and “implied” powers “not

expressly authorized or described by the constitution or statute.” Id. (emphasis

added). These powers are “woven into the fabric of the constitution by virtue of

their origin in the common law” and “the mandate of . . . the separation of powers

between three co-equal branches.” Id. (citing TEX. CONST. art. II, § 1). As explained

by the Texas Supreme Court:

      The inherent judicial power of a court is not derived from legislative
      grant or specific constitutional provision, but from the very fact that the
      court has been created and charged by the constitution with certain
      duties and responsibilities. The inherent powers of a court are those
      which it may call upon to aid in the exercise of its jurisdiction, in the
      administration of justice, and in the preservation of its independence
      and integrity. Inherent power of the courts has existed since the days
      of the Inns of Court in common law English jurisprudence. . . . It also
      springs from the doctrine of separation of powers between the three
      governmental branches. . . . This power exists to enable our courts to
      effectively perform their judicial functions and to protect their dignity,
      independence and integrity.

Id. at 388–89 (emphasis added) (citations omitted).

      In Vondy, the Texas Supreme Court further explained that Texas courts have

the inherent power to compel payment of sums of money if they are reasonable and

necessary in order to carry out the court’s mandated responsibilities. 620 S.W.2d at

109. This inherent power is “necessary for the judiciary to carry out its functions,
                                          28
independently of the other branches of government,” and “protect and preserve the

judicial powers from impairment or destruction.” Id. The court noted that courts

across the nation have employed their inherent powers to hire staff and require that

salaries be paid for secretaries, probation officers, and assistants. Id. at 110 (citations

omitted). It also noted that in 1857, the Supreme Court of Pennsylvania required a

county to compensate a constable for his services because of the benefit derived by

the county for such services in the preservation of order and administration of justice.

Id. (citing Lancaster Cty. v. Brinthall, 29 Pa. 38, 40 (1857)).

      Accordingly, the Texas Supreme Court held that “the county commissioners

of Uvalde County must compensate the county’s constables” because “[t]he judicial

system of this state cannot function properly if those officials who are responsible

for carrying out certain duties in that process are not properly compensated” and “[i]t

is the duty of the commissioners court to provide process servers as a necessary part

of the proper administration of justice in this state, and to compensate them

adequately.”     Id. (citations omitted).        The court noted the fact that the

commissioner’s court “is also part of the judicial branch of this state.” Id. (citing

TEX. CONST. art V, § 1). But it concluded “this fact does not alter our powers to

protect and preserve the judiciary by compelling payment for process servers.” Id.

In fact, when making fiscal and budgetary decisions, a commissioner’s court




                                            29
exercises its legislative function. See Comm’rs Court of Titus Cty. v. Agan, 940

S.W.2d 77, 81 (Tex. 1997). And, as emphasized by the court,

      The legislative branch of this state has the duty to provide the judiciary
      with the funds necessary for the judicial branch to function adequately.
      If this were not so, a legislative body could destroy the judiciary by
      refusing to adequately fund the courts. The judiciary must have the
      authority to prevent any interference with or impairment of the
      administration of justice in this state.

Vondy, 620 S.W.2d at 110 (emphasis added).

      Again emphasizing that Texas courts derive their judicial power directly from

the constitution and it “expressly mandates a separation of governmental powers,”

the Texas Supreme Court, in Mays, expressly stated that “even in the absence of a

statutory provision, a court has the inherent power to compel the expenditure of those

public funds which are reasonably necessary for the court to efficiently fulfill its

constitutional function.” 755 S.W.2d at 80 (citing Vondy, 620 S.W.2d at 109–10;

Eichelberger, 582 S.W.2d at 398–99). Thus, “[o]n this basis alone, a district judge

may set a reasonable salary” for court staff. Mays, 755 S.W.2d at 80.

      Writing for the majority of the court in Mays,13 Justice Franklin Spears further

elaborated:

      Like the power to punish for contempt, a court’s inherent power to
      compel funding flows from the law of self-preservation. No legislative

13
      We note that although Justice Spears’ opinion in Mays is labeled a concurring
      opinion, four other justices joined the opinion and, in it, the majority of the court
      simply elaborated on its previous discussions of the inherent powers of Texas courts.
      See 755 S.W.2d at 80.
                                           30
      authority, state or local, can so tighten the purse strings of the
      judiciary’s budget that it fails to provide the funds reasonably necessary
      for the court’s efficient and effective operation. To adhere to any
      contrary view would effectively concede to the legislature the power to
      render inoperative the judicial branch of government. It could force
      the judiciary into the role of a subordinate and supplicant governmental
      service—in effect, a mere agency. The judiciary is not an agency, but
      is a constitutionally established separate, equal and independent
      branch of government.

Id. (citing LeCroy v. Hanlon, 713 S.W.2d 335, 338 (Tex. 1986)) (emphasis added).

Thus, the “inherent power of the courts is necessary not only to preserve the judicial

branch of government, but also to preserve for the people their security and

freedom.” Id. Indeed,

      The judicial power provides a check on the abuse of authority by other
      governmental branches. If the courts are to provide that check, they
      cannot be subservient to the other branches of government but must
      ferociously shield their ability to judge independently and fairly. This
      is the essence of our very existence; we owe the people of Texas no less
      than our unflinching insistence on a true tripartite government. It is the
      responsibility of this court to preserve this constitutional framework.

      The inherent power of the courts to compel funding thus arises out of
      principles and doctrines that are so thoroughly embedded as to form
      the very foundation of our governmental structure. The judiciary may
      often be denominated as the “third” branch of government, but that does
      not mean it is third in importance; it is in reality one of three equal
      branches. As such, the judiciary is an integral part of our government
      and cannot be impeded in its function by legislative intransigence in
      funding.

Id. at 80–81(emphasis added).

      Again, the court in Mays noted that courts across the nation have used their

inherent powers to compel funding for a wide variety of essentials, including
                                         31
janitorial services, chairs and carpeting, tape recording equipment, telephone

services, and air conditioning equipment. Id. at 80–82 (citations omitted). And

“[n]umerous courts have held that the hiring of court personnel and the designation

of staff salaries are matters over which courts may properly exercise their inherent

powers.” Id. at 82 (emphasis added) (citations omitted).

      With this in mind, the court noted that the Supreme Court of Indiana had

expressly recognized that the “power of the courts to employ necessary personnel

and fix their salaries” is “grounded on the most fundamental of constitutional

principles.” Id. (citing Noble Cty. Council v. State ex. Rel. Fifer, 125 N.E.2d 709,

714 (Ind. 1955)). And it quoted the Indiana court’s reasoning:

      These [constitutional] mandates necessarily carry with them the right
      to quarters appropriate to the office and personnel adequate to perform
      the functions thereof. The right to appoint a necessary staff of
      personnel necessarily carries with it the right to have such appointees
      paid a salary commensurate with their responsibilities. The right
      cannot be made amenable to and/or denied by a county council or the
      legislature itself. Our courts are the bulwark, the final authority which
      guarantees to every individual his right to breathe free, to prosper and
      be secure within the framework of a constitutional government. The
      arm which holds the scales of justice cannot be shackled or made
      impotent by either restraint, circumvention or denial by another branch
      of that government.

Id. (emphasis added) (quoting Noble Cty. Council, 125 N.E.2d at 714). The court in

Mays also noted that many courts have “expressly concluded that, as a matter of

constitutional law, the judiciary must directly control court personnel.” Id. (citations

omitted).
                                          32
      Moreover, the court further explained that “courts may even compel payment

of those expenses which are reasonably necessary for the court to exercise its

inherent powers. Thus, if it becomes necessary for a court to retain counsel in order

to litigate an exercise of inherent powers, then payment of attorney fees may also be

compelled.” Id. (citation omitted).

      With these important constitutional principles in mind, we turn to the issues

presented in this appeal.14

                                       Mootness

      In his first issue, Judge Henry argues that the district court’s temporary

injunction has become moot on appeal because the Texas Legislature recently



14
      Our dissenting colleague asserts that the district court, in its temporary injunction
      order did not expressly “rely on the judiciary’s inherent authority.” And we note
      that the district court did not make reference to the Separation of Powers Provision
      of the Texas Constitution. However, the district court, in issuing its temporary
      injunction, specifically found that Judge Henry had “intentionally interfered with
      the independence of the Galveston County judiciary” and its “ability” to perform its
      judicial functions, and he would “continue” to do so. As noted above, Texas courts
      have the inherent power to “protect and preserve” their “judicial powers from
      impairment or destruction,” and this power is “necessary for the judiciary to carry
      out its functions, independently of the other branches of government.” Vondy, 620
      S.W.2d at 109. Although the district court did not expressly refer to its inherent
      power in issuing the temporary injunction order, this power necessarily formed the
      basis of the order, especially given the fact that Judge Cox invoked it and the
      Separation of Powers Provision in his request for the temporary injunction.
      We note that Judge Henry, in his briefing to this Court, does not present an issue in
      which he challenges the inherent powers of the Texas Judiciary to protect and
      preserve the proper administration of the judicial system, nor does he contend that
      the district, in entering the temporary injunction, acted outside of the scope of its
      inherent power.
                                           33
amended the Texas Government Code to, “[f]or the first time,” provide “specific

authority for the creation of a county-funded court administrative system for the

district courts collectively in counties like Galveston County” and the amendment

became effective on September 1, 2015. (Emphasis added.) See Act of May 27,

2015, 84th Leg., R.S., S.B. 1913, ch. 966, §1–2 (codified as an amendment to TEX.

GOV’T CODE ANN. § 75.401) (referred to hereafter as TEX. GOV’T CODE ANN.

§ 75.401 (Vernon Supp. 2015)).         He further argues that because the “new

amendments to section 75.401” “now give authority to the judges in Galveston

County” “to appoint Ms. Quiroga to the new Court Administrator position,” “where

she would be supervised by those judges and serve at their pleasure,” and “now

clearly gives” the commissioners court “the authority to set the salary for that

position,” the temporary injunction “does not have any practical effect on an existing

controversy.” (Emphasis added.)

      “[C]ourts have an obligation to take into account intervening events that may

render a lawsuit moot.” Heckman v. Williamson Cnty., 369 S.W.3d 137, 166–67

(Tex. 2012). Appellate courts lack jurisdiction to decide moot controversies and

render advisory opinions. See Nat’l Collegiate Athletic Ass’n v. Jones, 1 S.W.3d 83,

86 (Tex. 1999). A justiciable controversy between the parties must exist at every

stage of the legal proceedings, including the appeal, or the case is moot. Williams v.

Lara, 52 S.W.3d 171, 184 (Tex. 2001). “If a controversy ceases to exist—the issues


                                         34
presented are no longer ‘live’ or the parties lack a legally cognizable interest in the

outcome—the case becomes moot.” Id. The same is true if an appellate court’s

judgment cannot have any practical legal effect upon a then existing controversy.

Zipp v. Wuemling, 218 S.W.3d 71, 73 (Tex. 2007). A case may become moot by

reason of new legislation or acts that supersede existing legislation. In re Gruebel,

153 S.W.3d 686, 689 (Tex. App.—Tyler 2005, orig. proceeding). However, a case

is not moot if some issue is still in controversy. Id.

      Section 75.401, as amended, provides:

      (a)    In a county that has more than one district court or statutory
             county court, those courts may establish and maintain, on
             approval of the commissioners court, a court administrator
             system.
      (b)    The judges of the district courts or the statutory county courts
             may by local rule designate local court divisions and the duties
             of the court administrator for each division, if applicable. The
             court administrator shall cooperate with regional, presiding, and
             local administrative judges and state agencies having duties
             relating to the operation of the courts to promote uniform and
             efficient administration of justice.
      (c)    The court administrator is appointed by the judges of the district
             courts or the statutory county courts served by the court
             administrator. The court administrator serves at the pleasure of
             those judges.
      (d)    A court administrator is entitled to reasonable compensation, as
             determined by the judges served and in the salary range for the
             position, as set by the commissioners court.
      (e)    The judges of the courts served by the court administrator, with
             the approval of the commissioners court, shall appoint
             appropriate staff and support personnel according to the needs of
             the local jurisdiction.

                                          35
      (f)    On order and directive of the judges, the commissioners court
             shall fund the court administrator system from fines collected by
             the courts served by the court administrator. If the fines collected
             are insufficient to provide the total funding for the program, the
             county shall provide the additional funds needed.

TEX. GOV’T CODE ANN. § 75.401 (emphasis added).

      The legislature explained that it amended section 75.401 because “interested

parties” had “contend[ed] that there [was] a need to clarify the statutory authority of

judges to hire a county court administrator in a county served by multiple district

courts and statutory county courts.”           House Comm. on Judiciary & Civ.

Jurisprudence, Bill Analysis, Tex. S.B. 1913, 84th Leg., R.S. (2015) (emphasis

added). The previous version of section 75.401 discussed the authority of courts in

counties with “more than one” “county criminal court or more than one county court

at law” “to establish a court administrator system.” Act of May 17, 1985, 69th Leg.,

R.S., ch. 480, § 1, 1985 Tex. Gen. Laws 1720, 2015 (amended 2009). The amended

version discusses the establishment and maintenance of a court administrator system

by courts in counties that have “more than one district court or statutory county

court.” TEX. GOV’T CODE ANN. § 75.401(a). The current version of section 75.401,

as did the previous version, recognizes that the court administrator “is appointed by

the judges” of the courts served by the administrator and “serves at” their “pleasure.”

Compare TEX. GOV’T CODE ANN. § 75.401(b), (c), with Act of May 17, 1985, 69th

Leg., R.S., ch. 480, § 1, 1985 Tex. Gen. Laws 1720, 2015 (amended 2009).


                                          36
Moreover, the current version of section 75.401, as did the previous version,

recognizes that a court administrator “is entitled to reasonable compensation.”

Compare TEX. GOV’T CODE ANN. § 75.401(d), with Act of May 17, 1985, 69th Leg.,

R.S., ch. 480, § 1, 1985 Tex. Gen. Laws 1720, 2015 (amended 2009).

      Judge Cox argues that the district court’s temporary injunction is not moot

because, regardless of the recent changes made to section 75.401, this case “directly

involves the constitutional prerogative of the trial judges, who have a well-

established right to select judicial personnel and to have them reasonably

compensated by the commissioners.” See Mays, 755 S.W.2d at 80–82; Vondy, 620

S.W.2d at 109–10. He asserts that these rights are “recognized” in section 75.401

and Judge Henry and the commissioners court, relying on the fact that the legislature

has recently amended the statute, are merely attempting “to rig” the compensation

of the court administrator “so as to” illegally “control [the] selection process.” Cox

further asserts that Henry illegally “fire[d] Ms. Quiroga,” “arrogate[d] to himself and

his staff the selection of a successor,” and “compounded the harm by attempting to

cut the judges out of the selection process,” “flimflam[ing] the system by a stacked

salary review.”

      Judge Cox notes that at the time Judge Henry purportedly terminated

Quiroga’s employment in July 2014, her compensation was set and approved by the

commissioners court at $113,000. Henry then, based on Drummond’s unfounded


                                          37
“research,” recommended, and the commissioners court approved, a salary range of

$57,705 to $63,695 for the “new” court administrator position. And Cox asserts that

the judges cannot hire a qualified court administrator at a salary within that range,

nor can they set any level of compensation within that range that would be

“reasonable.” See TEX. GOV’T CODE ANN. § 75.401(d).

      We first note that Judge Henry’s argument that the district court’s temporary

injunction is moot is based entirely on the false premise that the “new amendments

to section 75.401,” “[f]or the first time,” gave the Galveston County Judiciary the

authority “to appoint Ms. Quiroga to the new position of Court Administrator.”

Henry, in making this assertion, ignores the fact, as found by the district court, that

the judges had “[f]ourteen years ago” “selected” Quiroga as the second DJA. And

he ignores the well-established constitutional principle that Texas judges have the

“inherent power to act to protect and preserve the proper administration of the

judicial system.” Vondy, 620 S.W.2d at 109. As noted above, this includes the

inherent power to hire staff and “compel the payment of sums of money if they are

reasonable and necessary in order to carry out the court’s responsibilities.” Id. at

109–10. The legislature, in amending section 75.401, did not, as Henry asserts,

“[f]or the first time” give the Galveston County Judiciary the authority to appoint

Quiroga to her position. It merely, in its own words, at the request of “interested

parties,” “clarified” the judges’ “statutory authority to do so.” House Comm. on


                                          38
Judiciary & Civ. Jurisprudence, Bill Analysis, Tex. S.B. 1913, 84th Leg., R.S.

(2015) (emphasis added).

      More important, the fact that the legislature amended section 75.401 does not

in any way “moot” the district court’s findings that

      •      [Judge Cox] has the probable right to recover relief in his suit
             that [Judge Henry] may not eliminate and attempt to control the
             replacement of the administrator for the courts in Galveston
             County and, then, manipulate employment terms and applicants
             to replace the administrator position to eliminate suitable
             applicants;
      •      [Cox] and the courts of Galveston County are irreparably injured
             by the acts committed by [Henry], and will be irreparably
             injured by further acts, to interfere with the administrative ability
             of the courts to perform their judicial functions;
      •      the last peaceable status quo should be restored pending final trial
             in the case; and,
      •      if not enjoined, [Henry] will continue to deny administrative
             support for the Galveston County courts, further interfering with
             the independence of the Galveston County judiciary and the
             ability of the Galveston County judiciary to perform its judicial
             functions.

(Emphasis added.)

      Specifically, in regard to Quiroga’s position and salary as Galveston County

DJA, the district court found:

      •      [Judge Henry] intentionally interfered with the independence of
             the Galveston County judiciary and the ability of the Galveston
             County judiciary to perform its judicial functions. . . .
            Fourteen years ago, the judges selected Bonnie Quiroga as the
             second director of Judicial Administration, and such selection
             was approved by the Commissioner’s Court. . . .

                                          39
          The director of th[e] hybrid judicial-governmental administrative
           department, called Justice Administration, reported to the
           County Judge for the county government related duties and to
           the local Administrative Judge for the judicial administrative
           duties. The principal duties of Justice Administration are
           judicial administration. . . . The Director reported daily to the
           local Administrative Judge. The Director also reported to the
           County Judge for the government related projects.
          On July 24, 2014, [Henry] terminated the employment of the
           Director of Judicial Administration from both her governmental
           related responsibilities as well as her duties to the Galveston
           County judiciary. [Henry] did not consult with the judiciary, nor
           did he advise the judiciary that he intended to terminate the
           Director of Judicial Administration’s duties performed for the
           Galveston County Courts. . . .
          [Henry’s] qualification and interview process was designed to
           orchestrate the selection of the replacement administrator for the
           courts without . . . the advice or consent of the judiciary. . . .
          [Henry] abandoned his plan to force a hand-picked candidate as
           the judiciary’s chief administrative officer, yet, used the ability
           to set the salary for the new position at a sufficiently low salary
           to continue to control the hiring process.
          [Henry’s] staff member Tyler Drummond was assigned to
           determine the salary for the new judicial administrator. . . .
          [Drummond’s] salary survey process was arbitrary and designed
           to orchestrate the salary of the replacement administrator for the
           courts at the lowest possible level, improperly undermining the
           independence of the judiciary.
          [And Henry] attempted to stymie the effort of the judges to
           restore a judicial administrator by holding an emergency
           Commissioner’s Court meeting on June 13, 2015, to create a new
           judicial administrator position at the salary level [Henry] knew
           was at a salary level the judiciary considered arbitrarily low to
           attract a suitable candidate.

(Emphasis added.)


                                        40
      The evidence presented at the injunction hearing supports the district court’s

findings, which Henry does not challenge. Commissioner Dennard admitted that

“[t]he judges were the primary customer of the Department of Justice

Administration.” Regardless, Henry, himself, testified that on July 24, 2014, he

terminated Quiroga’s employment solely on his own initiative as county judge.

Although he had discussed terminating Quiroga’s employment with one of the

county commissioners, he did not raise the matter at a commissioners court meeting,

nor did he confer with the judges before terminating her employment. Henry also

conceded that neither he nor the commissioners court had given Quiroga any prior

job-performance reviews, nor had there been any documented dissatisfaction with

her job performance. He simply opined that it was “in the public’s best interest” to

amend the 2015 fiscal-year budget and restructure and reorganize certain County

departments. Henry noted that after he had terminated Quiroga’s employment, “it

was important to have that role filled,” and he then assigned, again without

consulting Judge Cox and the judges, his own staff to “spearhead[]” the effort and

set a salary range for the new position. And although the commissioners, in the June

9, 2015 order, set the salary range for the new DCA position at $57,705 to $63,695,

Drummond admitted that, in determining salary ranges for County positions, he does

not apply any methodology that is generally accepted by counties in setting such

salary ranges.


                                        41
      As noted above, Judge Cox testified at length about Quiroga’s many duties to

the Galveston County Judiciary. And the district court admitted into evidence

Quiroga’s 2005 “Job Description Certification,” the “Position Summary” of which

states that she “manages, coordinates, directs, and plans the operations and activities

of all courts” and lists her numerous “Essential Functions.” Cox explained that he

was not warned prior to the termination of Quiroga’s employment, and he chronicled

the subsequent events, including Judge Henry’s lock-out of Quiroga from her office,

removal of her personal computer and telephone, “filing [of] criminal trespass

warnings or notices” against her, and attempts to conduct interviews for her

replacement.

      Cox further testified that, based on his experience, Drummond’s proposed

salary range is “not an adequate salary for this position.” And the judges, in their

May 12, 2015 application to the commissioners court to approve the hiring of a DCA

at an annual salary of $85,000 to $120,000, included a job description and a “Salary

Survey.” The Salary Survey includes the salary ranges, which vary from a low of

$45,894 to a high of $149,488, for court administrators in Bexar, Collin, Dallas,

Denton, Tarrant, and Williamson counties and indicates the number of courts to

which each administrator reports. Cox also testified that Lubbock and Montgomery

counties reported court administrator annual salaries of $110,000 and $100,000,

respectively.


                                          42
      Judge Cox further explained that despite this evidence, Judge Henry, at the

end of one of the May 2015 “workshops,” stated that “he would never pay” the

director in the judges’ requested salary range of $85,000 to $120,000. And Cox

noted that although the revised job description for the position of court administrator

eliminates duties in regard to the law library, building facilities, pre-trial release, and

collections and has fewer reporting employees, Henry’s proposed salary range is,

based on Cox’s experience, “ridiculously low.” Moreover, the judges have not had

a court administrator since Henry purportedly terminated Quiroga’s employment on

July 24, 2014.

      Judge Henry did testify that he and the commissioners court reduced the salary

range for the “new” DCA because “all” of the commissioners court “functions” had

been removed from the duties of the position. And he asserted that the “new” DCA

position has “approximately 25 percent of the responsibility that the old DJA

position had,” based on the number of people reporting to the director. However, he

conceded that he, in proposing the new salary range, did not consider the number of

elected officials to whom the director reports, nor did he consider the importance of

one duty over another. Although Henry asserts that Judge Cox has not attempted to

hire a court administrator in the proposed salary range, this assertion wrongly

presumes that Henry had the legal authority to terminate Quiroga’s employment, in

regard to her duties to Cox and the judges, in the first place. This issue is yet to be


                                            43
decided by the district court. Moreover, the evidence reveals that Henry himself was

unable to fill the position with a qualified candidate. Bluemer testified that after she

had publicly posted the position, she selected the “10 to 15” candidates who “fit the

role,” conducted telephone interviews, narrowed the field to “four,” and set up

interviews with Henry and Dennard. Ultimately, Henry and Dennard chose three

“final” candidates, none of whom, according to Bluemer, had any experience in

court administration.

      We defer to the district court’s resolution of conflicting evidence. See INEOS

Grp. Ltd., 312 S.W.3d at 848. The district court was free to believe Judge Cox, and

credit evidence in his favor, and to disbelieve Judge Henry, and discredit evidence

in his favor. Based on the evidence, the district court could have reasonably

concluded, as it did, that Henry, by purporting to unilaterally terminate Quiroga’s

employment, had intentionally denied administrative support for Cox and the judges

and interfered with the independence of the Galveston County Judiciary and its

ability to perform its judicial functions. And, based on the evidence, the district

court could have reasonably concluded, as it did, that Henry would continue to do

so. Thus, the district court’s issuance of the temporary injunction was in accord with

the valid exercise of its inherent power to act to protect and preserve the proper




                                          44
administration of justice.15 And the recent amendments to section 75.401, which

became effective on September 1, 2015, do not vitiate the district court’s findings

and conclusions.

      Although section 75.401 recognizes that the commissioners court has the

discretion to set a salary range for Quiroga’s position, this power cannot be used

arbitrarily or unreasonably or in a manner that interferes with Judge Cox and the

judges’ inherent powers and abilities to perform their judicial functions effectively.

See Mays, 755 S.W.2d at 83; Vondy, 620 S.W.2d at 109–10; Eichelberger, 582

S.W.2d at 398–99. The ultimate resolution of the salary dispute is yet to be decided

by the district court and is outside the scope of our review, which is limited to the

validity of the temporary injunction.16 See INEOS Grp. Ltd., 312 S.W.3d at 848.

      We conclude that there remains a justiciable controversy regarding Judge

Henry’s purported termination of Quiroga’s employment and his attempts, as found

by the district court, to influence the judges’ decision to keep Quiroga as their

administrator and interfere with the independence and ability of the judges to



15
      Of course, Judge Cox and the judges also have the same inherent power. See Mays,
      755 S.W.2d at 80–83; Vondy, 620 S.W.2d at 109.
16
      Our dissenting colleague asserts that the district court “erred in setting a specific
      salary; instead, it should have instructed the commissioners court to set a new—and
      reasonable—salary for Quiroga’s new position.” However, the court has not set a
      permanent salary for Quiroga, nor has it permanently reinstated her to the DJA
      position. It merely entered the temporary injunction to preserve the status quo
      pending trial on these ultimate issues.
                                           45
perform their duties by setting an “arbitrarily low” salary range for her position. See

Vondy, 620 S.W.2d at 109–10; Eichelberger, 582 S.W.2d at 399; Griffin v. Birkman,

266 S.W.3d 189, 195 (Tex. App.—Austin 2008, pet. denied); Hooten v. Enriquez,

863 S.W.2d 522, 528–29 (Tex. App.—El Paso 1993, no pet.). Accordingly, we hold

that the district court’s temporary injunction order is not moot.

      We overrule Judge Henry’s first issue.

                                     Jurisdiction

      In his second issue, Judge Henry argues that the district court lacked subject

matter jurisdiction to issue the temporary injunction because Judge Cox “lack[s]

standing to seek an injunction reinstating [Quiroga] to her old job at her old salary”;

“[l]egislative immunity bars this suit . . . as a matter of law”; and “the other county

commissioners are indispensable parties and their absence is jurisdictional.”

      Whether a district court has subject-matter jurisdiction is a question of law

that we review de novo. Tex. Dep’t of Parks & Wildlife v. Miranda, 133 S.W.3d

217, 228 (Tex. 2004).

Standing

      Judge Henry first argues that Judge Cox “lacked standing to seek an

injunction” because “[t]he injury alleged in this case was suffered only by Bonita

Quiroga—being terminated from her job” as DJA. He asserts that Cox “did not

demonstrate that he had standing ‘in his official capacity as Judge of the 56th District


                                          46
Court of Galveston County’ to seek an injunction reinstating Ms. Quiroga to her old

job.”

        In response, Judge Cox asserts that “Quiroga was not the only party injured”;

rather, “[a]nother distinct casualty was the constitutionally grounded ability of

judges to select competent personnel and to have them adequately compensated.”

        Standing is implicit in the concept of subject-matter jurisdiction, and subject-

matter jurisdiction is essential to the authority of a court to decide a case. Tex. Ass’n

of Bus. v. Tex. Air Control Bd., 852 S.W.2d 440, 443 (Tex. 1993). Thus, standing is

never presumed, cannot be waived, and may be raised for the first time on appeal.

Id. at 443–44. The test for standing requires that there be a real controversy between

the parties that will actually be determined by the judicial declaration sought.

Nootsie, Ltd. v. Williamson Cty. Appraisal Dist., 925 S.W.2d 659, 662 (Tex. 1996).

Without a breach of a legal right belonging to the plaintiff, no cause of action can

accrue to his benefit. Nobles v. Marcus, 533 S.W.2d 923, 927 (Tex. 1976).

        A plaintiff has standing when he is personally aggrieved, regardless of

whether he is acting with legal authority. Nootsie, Ltd., 925 S.W.2d at 661. He has

standing if: (1) he has sustained, or is immediately in danger of sustaining, some

direct injury as a result of the wrongful act of which he complains; (2) he has a direct

relationship between the alleged injury and claim sought to be adjudicated; (3) he

has an individual stake in the controversy; (4) the challenged action has caused him


                                           47
some injury in fact; or (5) he is an appropriate party to assert the public’s interest in

the matter as well as his own interest. Lake Medina Conservation Soc., Inc./Bexar-

Medina Atascosa Counties WCID No. 1 v. Tex. Nat. Res. Conservation Comm’n,

980 S.W.2d 511, 515–16 (Tex. App.—Austin 1998, pet. denied); Billy B., Inc. v. Bd.

of Trustees, 717 S.W.2d 156, 158 (Tex. App.—Houston [1st Dist.] 1986, no writ).

      A plaintiff has the burden of alleging facts that affirmatively demonstrate a

court’s jurisdiction to hear a cause. Tex. Ass’n of Bus., 852 S.W.2d at 446. And we

construe the allegations in the pleadings in favor of the pleader. Id. A court deciding

an issue of standing is not required to look solely to the pleadings, but may consider

evidence, and must do so when necessary, to resolve the jurisdictional issues raised.

Bland Indep. Sch. Dist. v. Blue, 34 S.W.3d 547, 555 (Tex. 2000); In re Shifflet, 462

S.W.3d 528, 537 (Tex. App.—Houston [1st Dist.] 2015, orig. proceeding). A

challenge to standing cannot be used to require the party to prove his entire case but

should be limited to facts that might be characterized as primarily jurisdictional. See

Blue, 34 S.W.3d at 554; In re Shifflet, 462 S.W.3d at 537.

      Judge Henry’s argument that Judge Cox lacks standing to seek injunctive

relief from the district court is based on the false premise that “[t]he injury alleged

in this case was suffered only by Bonita Quiroga—being terminated from her job”

as DJA. (Emphasis added.)         In fact, Cox alleges that he suffers “imminent,

“ongoing,” and “irreparable” harm because Henry has interfered with the ability of


                                           48
Cox’s court to properly perform its judicial functions. And Cox seeks “enforcement

of constitutional rights and powers under the inherent power of the courts to demand

and receive adequate funding, personnel and facilities.”

      As noted above, the district court expressly found that Judge Henry

“intentionally interfered with the independence of the Galveston County [J]udiciary”

and its ability to “perform its judicial functions.” It further found that Henry “will

continue to deny administrative support for the Galveston County courts, further

interfering with the independence of the Galveston County [J]udiciary” and its

ability to “perform its judicial functions.”

      In support of that finding, Judge Cox testified that Judge Henry, without notice

to Cox and the judges, had dismantled the Department of Justice Administration,

unilaterally terminated the employment of Quiroga, and begun reassigning court

staff. And since September 24, 2014, Cox and his colleagues have been without a

DJA, and, thus, without an executive to perform numerous “essential functions,”

including assisting with and managing caseloads and implementing efficient docket

control; training court staff; arranging for personal bonds (pretrial); arranging for

interpreters; determining the eligibility for and appointing indigent defense counsel;

and providing for the comfort, convenience, and security of jurors. Cox further

testified that the new salary range proposed by Drummond and Henry is so

unreasonably low that the judges cannot fill it with a qualified candidate.


                                           49
      Accordingly, we hold that Judge Cox has sufficiently alleged facts and

presented evidence affirmatively demonstrating his standing to bring the instant suit

against Judge Henry.17 See Tex. Ass’n of Bus., 852 S.W.2d at 443–44; see generally

Cty. Comm’rs Court of Dall. Cty. v. Williams, 638 S.W.2d 218, 221 (Tex. App.—

Eastland 1982, writ ref’d n.r.e.) (practicing attorney, “due to the special interest

attorneys have in their profession,” had standing to enjoin commissioners court from

enforcing order allocating courtroom and library space).

Legislative Immunity

      Judge Henry next argues that “legislative immunity bars Judge Cox’s suit

against” him “as a matter of law” because Cox’s claims involve Henry’s


17
      We further note, as discussed more fully above, that the district court itself possesses
      inherent powers upon which it may call “to aid in the exercise of its jurisdiction, in
      the administration of justice, and in the preservation of its independence and
      integrity.” Eichelberger v. Eichelberger, 582 S.W.2d 395, 398 (Tex. 1979). In
      Vondy, the Texas Supreme Court further explained that Texas courts have the
      inherent power to compel payment of sums of money if they are reasonable and
      necessary in order to carry out the court’s mandated responsibilities. 620 S.W.2d at
      109. This inherent power is “necessary for the judiciary to carry out its functions,
      independently of the other branches of government,” and “protect and preserve the
      judicial powers from impairment or destruction.” Id. “On this basis alone,” the
      district court has jurisdiction to decide the instant case and provide injunctive relief,
      including the reinstatement of Quiroga’s employment and the setting of a
      “reasonable salary” for her, pending the outcome of the trial on the merits. See
      Mays, 755 S.W.2d at 80.
      Moreover, although Judge Cox did not rely upon his own inherent powers as the
      judge of the 56th District Court to order Judge Henry to show cause why he should
      not be held in contempt of Cox’s September 24, 2014 and June 8, 2015 orders, Cox
      did invoke, as discussed below, the district court’s jurisdiction and general
      supervisory control over the commissioners court by filing the instant lawsuit. See
      TEX. CONST. art. V, § 8; TEX. GOV’T CODE ANN. § 24.020 (Vernon 2004).
                                             50
“performance,” as a member of the commissioners court, of “legislative functions

and duties” in “passing and effectuating [commissioners court] orders” terminating

Quiroga’s employment as DJA, creating the “new administrator position,” and

setting the salary range for the new position.”

         Legislative immunity protects individuals from “personal liability” for actions

performed in their legislative capacity. In re Perry, 60 S.W.3d 857, 859 (Tex. 2001).

“‘When officials are threatened with personal liability for acts taken pursuant to their

official duties, they may well be induced to act with an excess of caution or otherwise

to skew their decisions in ways that result in less than full fidelity to the objective

and independent criteria that ought to guide their conduct.’” Id. (quoting Forrester

v. White, 484 U.S. 219, 223, 108 S. Ct. 538, 542 (1988)); see also Hays Cty. v. Hays

Cty. Water Planning P’ship, 106 S.W.3d 349, 359 (Tex. App.—Austin 2003, no

pet.).

         Here, Judge Cox does not sue Judge Henry in his personal capacity; rather,

Cox sues Henry in his official capacity as county judge. Moreover, although Henry

filed, in the district court, a plea to the jurisdiction, he did not raise an immunity

defense, but instead advanced other grounds. Immunity from liability does not affect

a court’s jurisdiction to hear a case. See Tex. Dep’t of Transp. v. Jones, 8 S.W.3d

636, 638 (Tex. 1999). Like other affirmative defenses to liability, it must be pleaded

or it is waived. Id.; see TEX. R. CIV. P. 94.


                                            51
      Accordingly, we hold that Judge Cox’s suit is not barred by legislative

immunity.




Indispensable Parties

      Judge Henry next argues that the district court lacked jurisdiction to issue a

temporary injunction against him because Judge Cox did not join the county

commissioners, or the commissioners court as a whole, as parties to the suit. Henry

asserts that the commissioners are “indispensable parties and their absence is a fatal

jurisdictional defect.”

      Texas Rule of Civil Procedure 39 provides, in pertinent part, as follows:

      (a) Persons to be Joined if Feasible. A person who is subject to
      service of process shall be joined as a party in the action if (1) in his
      absence complete relief cannot be accorded among those already
      parties, or (2) he claims an interest relating to the subject of the action
      and is so situated that the disposition of the action in his absence may
      (i) as a practical matter impair or impede his ability to protect that
      interest or (ii) leave any of the persons already parties subject to a
      substantial risk of incurring double, multiple, or otherwise inconsistent
      obligations by reason of his claimed interest. . . .

      (b) Determination by Court Whenever Joinder Not Feasible. If a
      person as described in subdivision (a)(1)-(2) hereof cannot be made a
      party, the court shall determine whether in equity and good conscience
      the action should proceed among the parties before it, or should be
      dismissed, the absent person being thus regarded as indispensable. The
      factors to be considered by the court include: first, to what extent a
      judgment rendered in the person’s absence might be prejudicial to him
      or those already parties; second, the extent to which, by protective
                                          52
      provisions in the judgment, by the shaping of relief, or other measures,
      the prejudice can be lessened or avoided; third, whether a judgment
      rendered in the person’s absence will be adequate; fourth, whether the
      plaintiff will have an adequate remedy if the action is dismissed for
      non-joinder.

TEX. R. CIV. P. 39(a)–(b). “Although [rule 39] provides for joinder in mandatory

terms, ‘there is no arbitrary standard or precise formula for determining whether a

particular person falls within its provision.’” Longoria v. Exxon Mobil Corp., 255

S.W.3d 174, 180 (Tex. App.—San Antonio 2008, pet. denied) ( quoting Cooper v.

Tex. Gulf Indus., Inc., 513 S.W.3d 200, 204 (Tex. 1974)); see also Kodiak Res., Inc.

v. Smith, 361 S.W.3d 246, 251 (Tex. App.—Beaumont 2012, no pet.). If a district

court determines that an absent person falls within the provisions of the rule, it has

a duty to effect that person’s joinder. Longoria, 255 S.W.3d at 184; see TEX. R. CIV.

P. 39(a). If a person required to be joined under subsection (a) cannot be joined, the

district court must decide “whether in equity and in good conscience the action

should proceed among the parties before it, or should be dismissed” by considering

the factors listed in subsection (b). Id.; see TEX. R. CIV. P. 39(b); State Office of Risk

Mgmt. v. Herrera, 288 S.W.3d 543, 549 (Tex. App.—Amarillo 2009, no pet.).

      “At one time, it was at least theoretically possible that the joinder of a person

could be so essential to a case that proceeding in the person’s absence would

constitute fundamental error, which could be raised for the first time on appeal.”

Onwudiegwu v. Dominguez, No. 14-14-00249-CV, 2015 WL 4366213, at *4 (Tex.


                                           53
App.—Houston [14th Dist.] July 16, 2015, no pet.) (mem. op.) (citing Vondy, 620

S.W.2d at 106). However, the Texas Supreme Court has held that since rule 39 was

amended, a party complaining of a nonjoined person’s absence waives that

complaint by failing to raise it in the district court, explaining that

      [h]enceforth, it will be rare indeed when an appellate court properly
      determines that the trial court lacked jurisdiction to adjudicate a dispute
      when the nonjoining person’s absence is raised for the first time on
      appeal by one of the parties in the trial court, at least insofar as the
      judgment affects parties who participated in the trial, directly or
      indirectly, or who purposely bypassed the proceedings. The doctrine
      of fundamental error should no longer protect persons from the binding
      force of judgments when they have had an opportunity to raise the
      absence of the nonjoined person and waived it.

Brooks v. Northglen Ass’n, 141 S.W.3d 158, 162–63 (Tex. 2004) (issue of suit

dismissal because zoning board not joined as defendant constituted “prudential

rather than jurisdictional question”); see also Trust Fund for Haynes v. Walden on

Lake Conroe Cmty. Imp. Ass’n, Inc., No. 09-04-374 CV, 2006 WL 137434, at *3

(Tex. App.—Beaumont Jan. 19, 2006, no pet.) (mem. op.) (issue of whether party

indispensable waived by failure to raise it in trial court); Wilchester W. Concerned

Homeowners LDEF, Inc. v. Wilchester W. Fund, Inc., 177 S.W.3d 552, 558–60 (Tex.

App.—Houston [1st Dist.] 2005, pet. denied) (non-joinder not jurisdictional and

waived because not raised in trial court).

      Courts have held that there are “rare cases in which failure to name an

indispensable party will deprive a court of jurisdiction,” i.e., “where a party


                                             54
responsible for enforcing a statute is not named in an action to declare that statute

unconstitutional.” Motor Vehicle Bd. v. El Paso Indep. Auto. Dealers Ass’n, Inc.,

37 S.W.3d 538, 540–41 (Tex. App.—El Paso 2001, pet. denied) (trial court lacked

jurisdiction because party enforcing blue law not named in action to declare statute

unconstitutional); see also Herrera, 288 S.W.3d at 549 (affirming dismissal, where

plaintiff failed to join one of two insurance carriers allegedly liable for payment of

death claim and issue raised in petition could not be joined); Gilmer Indep. Sch. Dist.

v. Dorfman, 156 S.W.3d 586, 588–89 (Tex. App.—Tyler 2003, no pet.) (holding

commissioner of education indispensable and dismissing property owner’s suit to

declare unconstitutional two chapters of Education Code).

      Again, we note that Judge Henry did not raise his joinder issue in his plea to

the jurisdiction. Judge Cox’s pleadings establish that he seeks to temporarily enjoin

only “the acts of Mark A. Henry” and those whom he directs or controls, or those

“acting in concert” with him. “[C]ourts have held that a party with rights to be

preserved pending final trial need not join all necessary parties before obtaining

interim orders, such as a temporary injunction.” Hyde v. Ray, No. 2-03-339-CV,

2004 WL 1277869, at *2 (Tex. App.—Fort Worth June 10, 2004, no pet.) (mem.

op.); see also Speedman Oil Co. v. Duval Cty. Ranch Co., 504 S.W.2d 923, 926 (Tex.

Civ. App.—San Antonio 1973, writ ref’d n.r.e.) (“Persons against whom no

complaint of wrongdoing is lodged and against whom no injunctive relief is sought


                                          55
are not indispensable parties (to a proceeding for temporary injunction). . . . [I]t may

well be that other parties will have to be brought into the suit. . . . This, however is

not fatal to the temporary equitable relief granted.” (internal citations omitted)).

“Before a case is called for trial, additional parties necessary or proper parties to the

suit, may be brought in, either by the plaintiff or the defendant, upon such terms as

the court may prescribe.” TEX. R. CIV. P. 37. “Thus, on appeal of a preliminary

matter, such as the issuance of [the] temporary injunction, the question of necessary

and indispensable parties [to the suit] is not reached.” Hyde, 2004 WL 1277869, at

*2–3. Accordingly, we hold that neither the Galveston County commissioners, nor

the commissioners court as a whole, are indispensable parties to the district court’s

temporary injunction.

      We overrule Judge Henry’s second issue.

                              Supervisory Jurisdiction

      In his third issue, Judge Henry argues that the temporary injunction is “void”

because the district court “exceeded its supervisory jurisdiction” over the

commissioners court. See TEX. CONST. art. V, § 8. He further argues that the

“district court’s exercise of its supervisory jurisdiction is invalid” because (1) the

commissioners court “did not act beyond its jurisdiction or abuse its discretion by

failing to perform a clear statutory duty when it (i) terminated [Quiroga’s]

employment, (ii) created the new administrator position, and (iii) set the salary for


                                           56
the new position” and (2) the district court “had no authority to tell [him] who to

appoint or what salary to pay.” (Emphasis added.) Henry asserts that although a

district court “may order a commissioners court to set a reasonable salary for a

county employee,” it “cannot itself determine what that salary is or tell the

commissioners court what salary to adopt.”

      The Texas Constitution provides that a county commissioners court “shall

exercise such powers and jurisdiction over all county business, as is conferred by

this Constitution and the laws of the State, or as may be hereafter prescribed.” TEX.

CONST. art. V, § 18(b). The powers and duties of a commissioners court include

legislative, executive, administrative, and judicial functions. Id. In exercising its

powers and jurisdiction over county business, a commissioners court has implied

authority to exercise broad discretion to accomplish the purposes intended. Griffin,

266 S.W.3d at 194. Along with its constitutionally derived jurisdiction over “county

business,” a commissioners court has specific statutory authority to oversee the fiscal

operation of the county by approving and authorizing a budget. Id. (citing TEX. LOC.

GOV’T CODE ANN. §§ 111.001–.095 (Vernon 2008)).

      When making fiscal and budgetary decisions, a commissioners court exercises

its legislative function. See Agan, 940 S.W.2d at 81; see also Vondy, 620 S.W.2d at

110; Hooten, 863 S.W.2d at 528.          This legislative function, “when properly

performed, is protected from the scrutiny of the judicial branch by the


                                          57
constitutionally-mandated separation of powers doctrine.” Griffin, 266 S.W.3d at

195 (emphasis added); see TEX. CONST. art. II, § 1 (“[N]o person, or collection of

persons, being of one of these departments, shall exercise any power properly

attached to either of the others, except in the instances herein expressly permitted.”

(emphasis added)).

      We note that the district court, in its order, did not expressly state the grounds

upon which it relied in entering the temporary injunction against Judge Henry.

Again, however, Judge Cox alleges, and the district court expressly found, that

Henry had “intentionally interfered with the independence of the Galveston County

[J]udiciary and [its] ability to perform its judicial functions,” and, if “not enjoined,”

he would “continue to deny administrative support for the Galveston County courts,

further interfering” with their independence and ability to function.          Thus, in

addressing Henry’s first issue, in which he contends that the temporary injunction

became moot on appeal, we noted that the district court’s issuance of the injunction

was in accord with the valid exercise of its inherent power to act to protect and

preserve the proper administration of justice. On this ground alone, the district court

has jurisdiction to address Cox’s complaints against Henry. See In re El Paso Cty.

Comm’r’s Court, 281 S.W.3d at 27–28. And on this ground alone, the district court

had the legal authority to issue the temporary injunction.




                                           58
      As noted above, the Texas Supreme Court has repeatedly explained that Texas

courts have certain inherent powers, including the inherent power to compel

payment of sums of money from the other branches of government if they are

reasonable and necessary in order to carry out the court’s mandated responsibilities.

Mays, 755 S.W.2d at 80; Vondy, 620 S.W.2d at 109. Again, as emphasized by the

supreme court in Mays:

      Like the power to punish for contempt, a court’s inherent power to
      compel funding flows from the law of self-preservation. No legislative
      authority, state or local, can so tighten the purse strings of the
      judiciary’s budget that it fails to provide the funds reasonably necessary
      for the court’s efficient and effective operation. To adhere to any
      contrary view would effectively concede to the legislature the power to
      render inoperative the judicial branch of government. It could force
      the judiciary into the role of a subordinate and supplicant governmental
      service—in effect, a mere agency. The judiciary is not an agency, but
      is a constitutionally established separate, equal and independent branch
      of government.

755 S.W.2d at 80 (emphasis added) (citation omitted).

      In Vondy, the Texas Supreme Court specifically held that where the law

requires that compensation be provided, commissioners courts must set “reasonable”

salaries. 620 S.W.2d at 108–09. There, the applicable constitutional provision

required that “all justices of the peace, constables, deputy constables and precinct

law enforcement officers” be compensated on a salary basis. Id. at 108 (quoting

TEX. CONST. art. XVI, § 61). The commissioners voted not to set a salary for a newly

elected constable, asserting that by setting “no salary,” it had set “a salary.” Id. at


                                          59
105, 108. The commissioners argued that because the constitutional provision at

issue did not mandate that they set a “reasonable” salary, and no statute mandated a

minimum salary, it had the discretion to set no salary at all. Id. at 108. The supreme

court held that the commissioners were required to compensate the county’s

constables. Id. at 110. Noting that “[t]he judicial system of this state cannot function

properly if those officials who are responsible for carrying out certain duties in that

process are not properly compensated.” Id. The court explained:

      The legislative branch of this state has the duty to provide the judiciary
      with the funds necessary for the judicial branch to function adequately.
      If this were not so, a legislative body could destroy the judiciary by
      refusing to adequately fund the courts. The judiciary must have the
      authority to prevent any interference with or impairment of the
      administration of justice in this state.

Id. It further explained that “[e]ven in matters involving some degree of discretion,

the commissioners court may not act arbitrarily.” Id. at 109; see also Neeley v. W.

Orange-Cove Consol. Indep. Sch. Dist., 176 S.W.3d 746, 804 (Tex. 2005) (Vondy

demonstrates that “governmental discretion is circumscribed by the Constitution”).

      In addition to the general inherent powers that a court may exercise sua sponte,

Texas district courts specifically have “appellate jurisdiction and general

supervisory control over the County Commissioners Court, with such exceptions and

under such regulations as may be prescribed by law.” TEX. CONST. art. V, § 8; TEX.

GOV’T CODE ANN. § 24.020 (Vernon 2004). If a commissioners court “acts beyond

its authority in attempting to perform its legislative function, the supervisory
                                          60
jurisdiction of the district court comes into play.” Griffin, 266 S.W.3d at 195;

Hooten, 863 S.W.2d at 528. And a district court may reverse a commissioners court

order if the latter has acted “arbitrarily, capriciously, collusively, fraudulently, or

otherwise in abuse of its discretion.” Griffin, 266 S.W.3d at 195; Hooten, 863

S.W.2d at 528. Thus, “a district court may enjoin a commissioners court from

enacting a budget that fails to provide essential funding.” Randall Cty. Comm’rs

Court v. Sherrod, 854 S.W.2d 914, 921 (Tex. App.—Amarillo 1993, no pet.) (Poff,

J., concurring) (“[I]t could be said that a budget that fails to provide such essential

funding is not a reasonable budget.”); see also Vondy, 620 S.W.2d at 109–10 (where

law requires compensation be provided, commissioners courts must set “reasonable”

salaries). However, a district court, in reviewing a commissioners court’s order

under article V, section 8 of the Texas Constitution, may not substitute its judgment

and discretion for the judgment and discretion of the commissioners court. Ector

Cty. v. Stringer, 843 S.W.2d 477, 479 (Tex. 1992). If a commissioners court acts

illegally, unreasonably, or arbitrarily, a “court of competent jurisdiction may so

adjudge, but there the power of the court ends.” Id.

      Here, the district court’s issuance of the injunction was not only in accord with

the valid exercise of its inherent authority to protect and preserve the proper

administration of the legal system, but it was also in accord with its supervisory




                                          61
jurisdiction under article V, section 8 of the Texas Constitution. Again, the district

court ruled that

      •      [Judge Cox] has the probable right to recover relief in his suit
             that [Judge Henry] may not eliminate and attempt to control the
             replacement of the administrator for the courts in Galveston
             County and, then, manipulate employment terms and applicants
             to replace the administrator position to eliminate suitable
             applicants;
      •      [Cox] and the courts of Galveston County are irreparably injured
             by the acts committed by [Henry], and will be irreparably injured
             by further acts, to interfere with the administrative ability of the
             courts to perform their judicial functions;
      •      the last peaceable status quo should be restored pending final trial
             in the case; and,
      •      if not enjoined, [Henry] will continue to deny administrative
             support for the Galveston County courts, further interfering with
             the independence of the Galveston County judiciary and the
             ability of the Galveston County judiciary to perform its judicial
             functions.

(Emphasis added.)

      And, again, in regard to Quiroga’s position as Galveston County DJA, the

district court specifically found that Judge Henry had “intentionally interfered with

the independence of the Galveston County [J]udiciary” and its ability “to perform

its judicial functions.” It further found that the judges, “[f]ourteen years ago,” had

“selected” Quiroga as “the second director of Judicial Administration,” and the

commissioners court had approved their selection. Although the “principal duties

of Justice Administration are judicial administration,” Henry unilaterally terminated

Quiroga’s employment without regard to her duties to the Galveston County
                                          62
Judiciary and without consulting with Judge Cox and the judges or advising them

that he intended to terminate her employment. Henry then placed Bluemer in charge

of choosing Quiroga’s replacement, even though, as found by the district court, she

“demonstrated a lack of knowledge about courts, administrative duties of the court,

and the nature of trust and confidence necessary in any person holding this sensitive

court position.” And she “used standards she designed to limit the consideration to

only three applicants, eliminating applicants familiar with the Galveston County

courts and attorneys in good standing with the State Bar.” Henry also assigned

Drummond “to determine the salary for the new” DJA. And, as found by the district

court, Drummond utilized a salary survey process that was “arbitrary and designed

to orchestrate the salary of the replacement administrator for the courts at the lowest

possible level, improperly undermining the independence of the judiciary.”

      The district court further found that Judge Henry’s “qualification and

interview process was designed to orchestrate the selection of the replacement

administrator for the courts without . . . the advice or consent of the judiciary.”

Although he “abandoned his plan to force a hand-picked candidate as the judiciary’s

chief administrative officer,” Henry “used the ability to set the salary for the new

position at a sufficiently low salary to continue to control the hiring process.” And

he “attempted to stymie the effort of the judges to restore a judicial administrator by

holding an emergency Commissioner’s Court meeting on June 13, 2015, to create a


                                          63
new judicial administrator position at the salary level [Henry] knew . . . the judiciary

considered arbitrarily low to attract a suitable candidate.”

      The district court’s general and specific findings support the ultimate

conclusion that Judge Henry, in first purporting to terminate Quiroga’s employment,

and then working to reduce her salary to “a sufficiently low” level “to continue to

control the hiring process,” acted arbitrarily, capriciously, and beyond his authority.

See Griffin, 266 S.W.3d at 195; Hooten, 863 S.W.2d at 528. And, as we noted in

addressing Henry’s first issue, the evidence presented at the temporary injunction

hearing supports the district court’s findings, which Henry does not challenge in his

appeal. Deferring to the district court’s resolution of conflicting evidence, we

conclude that the evidence supports the district court’s issuance of the temporary

injunction. See INEOS Grp. Ltd., 312 S.W.3d at 848; Butnaru, 84 S.W.3d at 211

(abuse of discretion does not occur where some evidence reasonably supports district

court’s decision).

      We note that the district court has not entered a ruling on a permanent

injunction, but only on the temporary injunction. And the scope of our review is

limited to the validity of the temporary injunction. See INEOS Grp. Ltd., 312 S.W.3d

at 848. We further note that the district court, in its temporary injunction, did not

purport to resolve the ultimate issues in this case. Rather, it simply ordered that the




                                          64
status quo, that is, the “last, actual, peaceable noncontested status that preceded the

controversy,” be maintained pending trial. See In re Newton, 146 S.W.3d at 651.

      Accordingly, to the extent that the district court relied upon its supervisory

jurisdiction under article V, section 8, of the Texas Constitution in issuing its

temporary injunction, we hold that it did not exceed that authority.

      We overrule Judge Henry’s third issue.

                                    Prior Orders

      In a portion of his fourth issue, Judge Henry argues that the temporary

injunction is “void” because the underlying temporary restraining order and Judge

Cox’s own prior orders are void.

      “‘A temporary restraining order is one entered as part of a motion for a

temporary injunction, by which a party is restrained pending the hearing of the

motion. A temporary injunction is one which operates until dissolved by an

interlocutory order or until the final hearing.’” Del Valle Indep. Sch. Dist. v. Lopez,

845 S.W.2d 808, 809 (Tex. 1992) (quoting Brines v. McIlhaney, 596 S.W.2d 519,

523 (Tex. 1980)). Thus, a temporary restraining order restrains a party from acting

only during the pendency of a motion for temporary injunction, i.e., until a full

evidentiary hearing on the motion occurs. Id.; see TEX. R. CIV. P. 680. The

expiration of a temporary restraining order renders a challenge to it moot. See

Hermann Hosp. v. Tran, 730 S.W.2d 56, 57 (Tex. App.—Houston [14th Dist.] 1987,


                                          65
no writ). We do not review temporary orders that are moot because such a review

would constitute an impermissible advisory opinion. See Nat’l Collegiate Athletic

Ass’n v. Jones, 1 S.W.3d 83, 86 (Tex. 1999).

      Here, as Judge Henry himself points out in his brief, the subject of Judge

Cox’s prior orders and the temporary restraining order are subsumed in the

temporary injunction. Thus, even were we to conclude that Cox’s prior orders and

the temporary restraining order were void, this would not void the temporary

injunction because the district court’s issuance of the temporary injunction was

based on the evidence adduced at the temporary injunction hearing.

      In support of his argument, Judge Henry relies on Ex parte Lesher, 651

S.W.2d 734, 735 (Tex. 1983) (granting habeas relief after trial court held party in

contempt for violating temporary restraining order, where trial court waived filing

of bond), and Lodispoto v. Ruvolo, No. 05-12-01580-CV, 2013 WL 3155000, at *1

(Tex. App.—Dallas June 19, 2013, no pet.) (mem. op.) (holding trial court could not

enforce void temporary injunction, where trial court did not set bond or trial date).

Here, however, the district court did not issue the temporary injunction to enforce

the temporary restraining order or Judge Cox’s prior orders; rather, the district court

issued its temporary injunction after conducting its own evidentiary hearing.




                                          66
      Accordingly, we hold that Judge Henry’s challenges to the temporary

restraining order and Judge Cox’s prior orders are moot. See Tran, 730 S.W.2d at

57.

                              Procedural Complaints

      In the remaining portion of his fourth issue, Judge Henry argues that the

temporary injunction is void because it does not set forth the “irreparable harm that

Judge Cox will suffer absent its issuance” and the district clerk did not approve the

bond set by the district court. See TEX. R. CIV. P. 683, 684.

      The procedural requirements of rules 683 and 684 are mandatory. Qwest

Commc’ns Corp. v. AT&T Corp., 24 S.W.3d 334, 337 (Tex. 2000). An order

granting a temporary injunction that does not meet these requirements is “subject to

being declared void and dissolved.” Id.

      Rule 683 provides, in pertinent part, as follows:

      Every order granting an injunction . . . shall set forth the reasons for its
      issuance; shall be specific in terms; shall describe in reasonable detail
      and not by reference to the complaint or other document, the act or acts
      sought to be restrained; and is binding only upon the parties to the
      action, their officers, agents, servants, employees, and attorneys, and
      upon those persons in active concert or participation with them who
      receive actual notice of the order . . . .

TEX. R. CIV. P. 683. The purpose of the rule is to “‘adequately inform a party of

what he is enjoined from doing and the reason why he is so enjoined.’” In re

Chaumette, 456 S.W.3d 299, 305 (Tex. App.—Houston [1st Dist.] 2015, orig.


                                          67
proceeding) (emphasis omitted) (quoting El Tacaso, Inc. v. Jireh Star, Inc., 356

S.W.3d 740, 744 (Tex. App.—Dallas 2011, no pet.). A trial court must, in its order

granting injunctive relief, set forth specific reasons why the court deems it proper to

issue the writ to prevent injury to the applicant in the interim; that is, “the reasons

why the court believes the applicant’s probable right will be endangered if the writ

does not issue.” Id. Mere conclusory statements or recitals of harm are insufficient.

Id. at 305–06 (holding void temporary-injunction order merely reciting: “The Court

finds . . . Plaintiff will suffer irreparable injury for which he has no legal remedy if

this injunction is not granted”); see e.g., El Tacaso, Inc. v. Jireh Star, Inc., 356

S.W.3d 740, 747 (Tex. App.—Dallas 2011, no pet.) (conclusory statement plaintiff

“will suffer an irreparable injury for which it has no other adequate legal remedy”

failed to explain probable, imminent, and irreparable harm absent injunction).

      Here, as discussed above, the district court’s order, which is nine pages in

length, sets out in specific detail the reasons for its issuance. The order explains that

Judge Henry has “interfered with” the “ability of the Galveston County judiciary to

perform its judicial functions” by “attempting to control the replacement of the

administrator for the courts in Galveston County.”              And Judge Cox has

“demonstrated irreparable injury if a temporary injunction is not issued,” in that

Henry “after keeping the [court administrator] position vacant for over eleven

months,” continues to “stymie the efforts of the judges to restore a judicial


                                           68
administrator.” And “if not enjoined, [Henry] will continue to deny administrative

support for the Galveston County courts.” Because the order adequately sets out the

reasons why the district court believed that Cox’s “probable rights [would] be

endangered if the writ [did] not issue,” we hold that the district court’s order

complies with rule 683. See Chaumette, 456 S.W.3d at 305.

      Judge Henry next argues that the temporary injunction is void because the

bond set by the district court was not approved by the district clerk. Rule 684

provides, in pertinent part, as follows:

      In the order granting any temporary restraining order or temporary
      injunction, the court shall fix the amount of security to be given by the
      applicant. Before the issuance of the temporary restraining order or
      temporary injunction the applicant shall execute and file with the clerk
      a bond to the adverse party, with two or more good and sufficient
      sureties, to be approved by the clerk, in the sum fixed by the judge,
      conditioned that the applicant will abide the decision which may be
      made in the cause, and that he will pay all sums of money and costs that
      may be adjudged against him if the restraining order or temporary
      injunction shall be dissolved in whole or in part.

TEX. R. CIV. P. 684 (emphasis added). The failure of an applicant to file such a bond

renders an injunction void. Benavides Indep. Sch. Dist. v. Guerra, 681 S.W.2d 246,

250 (Tex. App.—San Antonio 1984, writ refused n.r.e.).

      The record shows that the district clerk approved Judge Cox’s $100 deposit in

lieu of a bond that he filed in conjunction with the temporary restraining order. The

district court, in issuing the temporary injunction, stated:



                                           69
      Bond for this temporary injunction is set at $100. Finding that [Cox]
      has previously posted bond in the amount of $100, such amount shall
      be posted as bond for this injunction. . . . On the approval of the bond,
      all writs are to issue.

At the hearing, the district court explained:

     The bond—there was previously a hundred-dollar bond posted. The
     bond for the temporary injunction will be set at $100, and the prior
     bond posted will be accepted as that bond by the district clerk. The
     district clerk will have to approve that bond, make sure that’s all done.
(Emphasis added.)

      Judge Henry complains that the clerk’s record does not show that the “district

clerk approve[d] the bond for the temporary injunction.” In support of his argument,

he relies on Ex parte Lesher, 651 S.W.2d at 736; MW Petroleum Corp. v. Exxon

Corp., No. 14-96-00040-CV, 1997 WL 634159, at *7 (Tex. App.—Houston [14th

Dist.] Oct. 16, 1997, no pet.); and Diversified, Inc. v. Turner, 650 S.W.2d 175, 177

(Tex. App.—Houston [14th] 1983, no writ).

      In Lesher, the court held that the district court erred in waiving the requirement

of a bond prior to issuing a temporary restraining order. 651 S.W.2d at 736. Here,

the district court did not waive the posting of a bond. In Diversified, there was no

bond on file whatsoever. 650 S.W.2d at 177. In Exxon, which seems to tangentially

support Judge Cox’s opposing position, the court held that the district court did not

err in ordering that only a single bond be filed to support an injunction in a case in

which multiple parties had joined seeking the injunction. 1997 WL 634159, at *7.

It explained that, “as a practical matter,” there was no need to secure separate bonds.
                                          70
Id. The court noted that the purpose of a bond is to protect the party against whom

relief is granted for damages incurred as the result of the injunction. Id. And it

“[could] not see how allowing a single party to provide this protection lessens its

effect.” Id. As “a legal matter,” the court found no authority for the contention that

a bond by a single plaintiff to secure an injunction for the benefit of several plaintiffs

did not satisfy the requirements of rule 684. Id.

      As stated, the purpose of a temporary restraining order is to restrain a party

from acting only during the pendency of a request for a temporary injunction, i.e.,

until a full evidentiary hearing on the temporary injunction occurs. Lopez, 845

S.W.2d at 809; see TEX. R. CIV. P. 680. Here, at the temporary injunction hearing,

the purpose of the temporary restraining order having expired, the district court

ordered that Judge Cox’s prior cash deposit made in lieu of a bond supporting the

temporary restraining order be retained as the bond securing the temporary

injunction. See Ex parte Coffee, 328 S.W.2d 283, 285, 291–92 (Tex. 1959) (trial

court may authorize bond filed for temporary restraining order continued as bond

supporting temporary injunction). And this is not a case in which a party sought

recovery on the bond given to support a temporary restraining order. We hold that

the requisites of rule 684 have been satisfied.

      Accordingly, we hold that the district court’s injunction order is not void on

the grounds that it fails to comply with rules 683 and 684.


                                           71
      We overrule Judge Henry’s fourth issue.

                                     Conclusion

      In sum, the district court, in entering the temporary injunction, found that

Judge Henry had “intentionally interfered with the independence of the Galveston

County judiciary” and its ability “to perform its judicial functions,” and he would

continue to do so. And the evidence presented at the temporary injunction hearing

supports the district court’s findings. Thus, the district court had the inherent power

to enjoin Henry from further interfering with the independence of the Galveston

County Judiciary and to order him to perform the actions necessary to reinstate

Quiroga to her position as Galveston County DJA with her annual salary of

$113,000, pending trial.

      The district court, in so enjoining Henry, also acted within it supervisory

jurisdiction under article V, section 8 of the Texas Constitution. Further, the district

court’s temporary injunction has not become moot on appeal, the district court has

subject matter jurisdiction over Judge Cox’s claims, and the temporary injunction is

not void.

      We recognize that it may seem somewhat counterintuitive to some members

of the legislative and executive branches of our government that Texas courts have

the inherent power to compel funding from them for essential court staff and

facilities. And it may come as a surprise to some that the Texas Constitution


                                          72
specifically grants to Texas district courts supervisory jurisdiction over county

commissioners courts. However, as one of our sister court’s long ago noted, “[t]hat

the judicial branch of government possesses inherent power to require the legislative

and executive branches to provide essential staffing and facilities for it to properly

perform its judicial functions is no longer open to serious question.” Dist. Judges

of 188th Judicial Dist. v. Cty. Judge and Comm’rs’ Court for Gregg Cty., 657

S.W.2d 908, 909 (Tex. App.—Texarkana 1983, writ ref’d n.r.e.) (emphasis added).

Indeed, as explained by the Texas Supreme Court, without such powers, “a

legislative body could destroy the judiciary by refusing to adequately fund the

courts.” Vondy, 620 S.W.2d at 110.

      Texas courts should of course exercise their inherent powers and their

supervisory jurisdiction over commissioners courts sparingly and carefully. They

should always be mindful that “the process of allocating public resources is

complex” and “[b]oth state and local legislative bodies make difficult decisions

when faced with competing priorities.” Mays, 755 S.W.2d at 82. And the legislative

and the executive branches should be mindful that “unlike state agencies, courts

cannot reduce services”; “[t]he judiciary can only delay or postpone the disposition

of justice.” Id. Thus, the judiciary simply cannot “permit its efficiency and progress

to be stymied” by those who might “misunderstand the constitutional role and

function of the judiciary as a separate, independent and equal branch of


                                         73
government.” Id. at 83. Although “the ‘power of the purse’ is a legislative power,”

“it is not an absolute power” and “may not be used to divest the court of its ability

to function independently and effectively.” Id.

        Ultimately, as explained by the Texas Supreme Court:

        Although the judiciary retains the inherent power to compel necessary
        funding, a spirit of mutual cooperation is unquestionably the people’s
        best guarantee of a constitutional government. Rather than being a
        source of contention, the judiciary’s insistence on its own inherent
        powers can open an avenue for greater cooperation among the branches
        of government. Only by recognizing each other as equals can we
        effectively communicate.

Id. (emphasis added).

        We affirm the order of the district court. We dismiss all pending motions as

moot.




                                              Terry Jennings
                                              Justice

Panel consists of Justices Jennings, Higley, and Brown.

Brown, J., concurring and dissenting.




                                         74